EXHIBIT 10.1

 

EXECUTION VERSION

 

--------------------------------------------------------------------------------

 

AMENDED AND RESTATED MASTER REPURCHASE AGREEMENT

 

By and Among:

 

WACHOVIA BANK, NATIONAL ASSOCIATION,

as Buyer,

 

ECC CAPITAL CORPORATION, as a Seller,

 

ENCORE CREDIT CORP., as a Seller,

 

and

 

BRAVO CREDIT CORPORATION, as a Seller

 

Dated as of March 16, 2005

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page


--------------------------------------------------------------------------------

1.

   APPLICABILITY    1

2.

   DEFINITIONS AND INTERPRETATION    1

3.

   THE TRANSACTIONS    14

4.

   CONFIRMATIONS    15

5.

   PAYMENT AND TRANSFER    15

6.

   MARGIN MAINTENANCE    15

7.

   INCOME PAYMENTS    16

8.

   TAXES; TAX TREATMENT    16

9.

   SECURITY INTEREST; BUYER’S APPOINTMENT AS ATTORNEY-IN-FACT    17

10.

   CONDITIONS PRECEDENT    19

11.

   RELEASE OF PURCHASED LOANS    21

12.

   RELIANCE    22

13.

   REPRESENTATIONS AND WARRANTIES    22

14.

   COVENANTS OF SELLERS    25

15.

   REPURCHASE DATE PAYMENTS/COLLECTIONS    30

16.

   REPURCHASE OF PURCHASED LOANS; CHANGE OF LAW    30

17.

   [RESERVED]    31

18.

   REPURCHASE TRANSACTIONS    31

19.

   EVENTS OF DEFAULT    31

20.

   REMEDIES    36

21.

   DELAY NOT WAIVER; REMEDIES ARE CUMULATIVE    38

22.

   USE OF EMPLOYEE PLAN ASSETS    39

23.

   INDEMNITY    39

24.

   WAIVER OF REDEMPTION AND DEFICIENCY RIGHTS    40

25.

   REIMBURSEMENT    40

26.

   FURTHER ASSURANCES    41

27.

   ENTIRE AGREEMENT; PRODUCT OF NEGOTIATION    41

28.

   TERMINATION    41

29.

   ASSIGNMENT    42

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page


--------------------------------------------------------------------------------

30.

   AMENDMENTS    43

31.

   SEVERABILITY    43

32.

   BINDING EFFECT; GOVERNING LAW    43

33.

   WAIVER OF JURY TRIAL; CONSENT TO JURISDICTION AND VENUE; SERVICE OF PROCESS
   43

34.

   SINGLE AGREEMENT    44

35.

   INTENT    44

36.

   NOTICES AND OTHER COMMUNICATIONS    44

37.

   CONFIDENTIALITY    45

38.

   DUE DILIGENCE    46

39.

   JOINT AND SEVERAL LIABILITY    47

 

EXHIBIT A    MONTHLY CERTIFICATION OF SELLER EXHIBIT B    REPRESENTATIONS AND
WARRANTIES WITH RESPECT TO LOANS EXHIBIT C    UNDERWRITING GUIDELINES EXHIBIT D
   TRADE OR ASSUMED NAMES OF SELLERS

 

ii



--------------------------------------------------------------------------------

AMENDED AND RESTATED MASTER REPURCHASE AGREEMENT

 

Dated as of March 16, 2005

 

BY AND AMONG:

 

Wachovia Bank, National Association, a national banking association (the
“Buyer”);

 

ECC Capital Corporation, a Maryland corporation (“ECC”);

 

Bravo Credit Corporation, a California corporation (“Bravo”); and

 

Encore Credit Corp., a California corporation (“Encore” and collectively with
ECC, the “Sellers”).

 

1. APPLICABILITY

 

Buyer, ECC and Encore entered into that certain Master Repurchase Agreement,
dated as of December 1, 2004, as amended (the “Original Agreement”);

 

Buyer and Sellers have entered into this Agreement in order to amend and restate
the Original Agreement in its entirety;

 

Buyer shall, from time to time, upon the terms and conditions set forth herein,
agree to enter into transactions in which the related Seller transfers to Buyer
Eligible Loans against the transfer of funds by Buyer, with a simultaneous
agreement by Buyer to transfer to the related Seller Purchased Loans at a date
certain, against the transfer of funds by the related Seller. Each such
transaction shall be referred to herein as a “Transaction”, and, unless
otherwise agreed in writing, shall be governed by this Agreement.

 

2. DEFINITIONS AND INTERPRETATION

 

(a) Defined Terms.

 

“Accepted Servicing Practices” means with respect to any Loan, those mortgage
servicing practices (including collection procedures) of prudent mortgage
banking institutions which service mortgage loans of the same type as the Loans
in the jurisdiction where the related Mortgaged Property is located.

 

“Adjustable Rate Mortgage Loan” means a Loan which provides for the adjustment
of the Mortgage Interest Rate payable in respect thereto.

 

“Adjusted Tangible Net Worth” means at any date (a) Book Net Worth, minus (b)
the sum of (1) all assets which would be classified as intangible assets of
Seller and its consolidated Subsidiaries under GAAP, including, without
limitation, purchased and capitalized value of servicing rights, goodwill
(whether representing the excess cost over book value of assets acquired or
otherwise), patents, trademarks, trade names, copyrights, franchises and
deferred

 

1



--------------------------------------------------------------------------------

charges (including, without limitation, unamortized debt discount and expense,
organization costs and research and product development costs) plus (2) all
receivables from directors, officers and shareholders of Sellers and their
consolidated Subsidiaries, minus (c) the amount of unrealized gains on debt
securities (as defined in FASB 115) of Sellers and any Subsidiaries of Holding,
plus (d) the amount of unrealized losses on debt securities (as defined in FASB
115) of Sellers and any Subsidiaries.

 

“Adjustment Date” means with respect to each Adjustable Rate Mortgage Loan, the
date set forth in the related Note on which the Mortgage Interest Rate on the
Loan is adjusted in accordance with the terms of the Note.

 

“Affiliate” means, with respect to any specified Person, any other Person
controlling or controlled by or under common control with such specified Person.
For the purposes of this definition, “control” when used with respect to any
specified Person means the power to direct the management and policies of such
Person, directly or indirectly, whether through the ownership of voting
securities, by contract or otherwise and the terms “controlling” and
“controlled” have meanings correlative to the meaning of “control”.

 

“Agreement” means this Amended and Restated Master Repurchase Agreement
(including all exhibits, schedules and other addenda thereto), as supplemented
by the Pricing Side Letter.

 

“ALTA” means the American Land Title Association.

 

“AM Funded Wet Mortgage Loans” shall have the meaning assigned thereto in the
Custodial Agreement.

 

“Appraised Value” means the value set forth in an appraisal made in connection
with the origination of the related Loan as the value of the Mortgaged Property.

 

“Approved Title Insurance Company” shall mean a title insurance company that has
not been disapproved by Buyer in its sole discretion in a written notice to the
Custodian by Buyer.

 

“Assignment of Mortgage” means, with respect to any Mortgage, an assignment of
the Mortgage, notice of transfer or equivalent instrument in recordable form,
sufficient under the laws of the jurisdiction wherein the related Mortgaged
Property is located to reflect the assignment of the Mortgage to Buyer.

 

“Available Capacity” means, as of any date of determination with respect to the
existing financing facilities, as determined by Buyer in its sole discretion,
the excess of (i) the aggregate collateral value of the mortgage loans and
related collateral that can be pledged by the Sellers under all of the existing
financing facilities at such time, calculated in accordance with the terms of
the existing financing facilities and taking into account the required
overcollateralization, sub-limits, concentration limits and eligibility criteria
thereunder over (ii) the aggregate outstanding amount borrowed by the Sellers
under the existing financing facilities.

 

“Balloon Loan” means a Loan whose final Monthly Payment is significantly larger
than the other scheduled Monthly Payments in respect of such Loan.

 

2



--------------------------------------------------------------------------------

“Book Net Worth” shall mean the excess of total assets of Sellers and their
consolidated Subsidiaries over total liabilities of Sellers and their
consolidated Subsidiaries determined in accordance with GAAP (or such non-GAAP
principles as may be disclosed to and approved by Buyer from time to time).

 

“Borrower” means the obligor or obligors on a Note, including any Person that
has acquired the related collateral and assumed or guaranteed the obligations of
the original obligor or obligors under the Note.

 

“Business Day” means any day other than (i) a Saturday or Sunday or (ii) a day
upon which banking institutions in the State of New York or the state in which
any of Custodian, Sellers or Buyer are authorized or obligated by law or
executive order to be closed.

 

“Buyer’s Margin Amount” means with respect to Transactions in the aggregate as
of any date of determination, the amount obtained by application of the Buyer’s
Margin Percentage to the Repurchase Price for the Transactions.

 

“Buyer’s Margin Percentage” means, with respect to Transactions in the aggregate
as of any date of determination, the percentage obtained by dividing the Market
Value of the Purchased Loans on the Purchase Date by the Purchase Price on the
Purchase Date for the Transactions.

 

“Cash Equivalents” means any of the following: (a) marketable direct obligations
issued by, or unconditionally guaranteed by, the United States Government or
issued by any agency thereof and backed by the full faith and credit of the
United States, in each case maturing within one year from the date of
acquisition; (b) certificates of deposit, time deposits, eurodollar time
deposits or overnight bank deposits having maturities of six months or less from
the date of acquisition issued by any commercial bank organized under the laws
of the United States or any state thereof having combined capital and surplus of
not less than $500,000,000; (c) commercial paper of an issuer rated at least A-1
by Standard & Poor’s Ratings Services (“S&P”) or P-1 by Moody’s Investors
Service, Inc. (“Moody’s”), or carrying an equivalent rating by a nationally
recognized rating agency, if both of the two named rating agencies cease
publishing ratings of commercial paper issuers generally, and maturing within
six months from the date of acquisition; (d) repurchase obligations of any
commercial bank satisfying the requirements of clause (b) of this definition,
having a term of not more than 30 days, with respect to securities issued or
fully guaranteed or insured by the United States government; (e) securities with
maturities of one year or less from the date of acquisition issued or fully
guaranteed by any state, commonwealth or territory of the United States, by any
political subdivision or taxing authority of any such state, commonwealth or
territory or by any foreign government, the securities of which state,
commonwealth, territory, political subdivision, taxing authority or foreign
government (as the case may be) are rated at least A by S&P or A by Moody’s; (f)
securities with maturities of six months or less from the date of acquisition
backed by standby letters of credit issued by any commercial bank satisfying the
requirements of clause (b) of this definition; or (g) shares of money market
mutual or similar funds which invest exclusively in assets satisfying the
requirements of clauses (a) through (f) of this definition.

 

3



--------------------------------------------------------------------------------

“Change in Control” means the acquisition by any Person, or two or more Persons
acting in concert, of beneficial ownership (within the meaning of Rule 13d-3 of
the Securities and Exchange Commission under the Securities Exchange Act of
1934) of outstanding shares of voting stock of any Seller (other than transfers
among Affiliates of any Seller) at any time if after giving effect to such
acquisition such Person or Persons owns fifty percent (50%) or more of such
outstanding voting stock.

 

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by Buyer (or any Affiliate of Buyer)
with any request, guideline or directive (whether or not having the force of
law) of any Governmental Authority made or issued after the date of this
Agreement.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Collateral” shall have the meaning assigned thereto in Section 9(a) hereof.

 

“Combined Loan-to-Value Ratio” or “CLTV” means (a) with respect to any First
Lien Mortgage Loan, the original principal balance of such First Lien Mortgage
Loan divided by the lesser of (i) the Appraised Value of the related Mortgaged
Property as of the date of origination of such First Lien Mortgage Loan, and
(ii) if the related Mortgaged Property was purchased within twelve (12) months
of the origination of such First Lien Mortgage Loan, the purchase price of such
Mortgaged Property, and (b) with respect to any Second Lien Mortgage Loan, the
sum of the original principal balance of such Second Lien Mortgage Loan and the
outstanding principal balance of any related first lien loan, divided by the
lesser of (i) the Appraised Value of the related Mortgaged Property as of the
date of origination of such Second Lien Mortgage Loan, and (ii) if the related
Mortgaged Property was purchased within twelve (12) months of the origination of
such Second Lien Mortgage Loan, the purchase price of such Mortgaged Property.

 

“Computer Tape” means a computer tape or other Electronic Transmission generated
by or on behalf of the related Seller and delivered or transmitted to the Buyer
and Custodian which provides information relating to the Purchased Loans,
including the information set forth in the Loan Schedule, in a format acceptable
to the Buyer.

 

“Confirmation” shall have the meaning assigned thereto in Section 4 hereof.

 

“Custodial Agreement” means the Custodial Agreement, dated as of March 16, 2005,
among Sellers, Buyer, and Custodian.

 

“Custodian” means Deutsche Bank National Trust Company, or its successors and
permitted assigns.

 

“Default” means any event, that with the giving of notice or the passage of time
or both, would constitute an Event of Default.

 

“Default Rate” means, as of any date of determination, the lesser of (i) the
Pricing Rate plus four percent (4%) and (ii) the maximum rate permitted by
applicable law. The Default Rate is calculated on the basis of a 360-day year
and the actual number of days elapsed between the date of Default and the date
of determination.

 

4



--------------------------------------------------------------------------------

“Dollars” or “$” means, unless otherwise expressly stated, lawful money of the
United States of America.

 

“Dry Loan” means a First Lien Mortgage Loan or a Second Lien Mortgage Loan which
is underwritten in accordance with the Underwriting Guidelines and with respect
to which the related Mortgage Loan File contains all required Mortgage Loan
Documents.

 

“Due Date” means the day on which the Monthly Payment is due on a Loan,
exclusive of any days of grace.

 

“Effective Date” means the date set forth on the top of the first page of this
Agreement.

 

“Electronic Tracking Agreement” means each electronic tracking agreement among
Sellers, Buyer, MERSCORP, Inc. and Mortgage Electronic Registration, Systems,
Inc., to be entered into in the event that any of the Loans become MERS
Designated Mortgage Loans; provided that if no Loans are or will be MERS
Designated Mortgage Loans, all references herein to the Electronic Tracking
Agreement shall be disregarded.

 

“Electronic Transmission” means the delivery of information in an electronic
format acceptable to the applicable recipient thereof. An Electronic
Transmission shall be considered written notice for all purposes hereof.

 

“Eligible Loan” shall have the meaning assigned thereto in the Pricing Side
Letter.

 

“ERISA” shall have the meaning assigned thereto in Section 22 hereof.

 

“Escrow Instruction Letter” means the escrow or closing instruction letter from
the related Seller to the Settlement Agent in substantially the form attached as
Annex [    ] to the Custodial Agreement.

 

“Escrow Payments” means the amounts constituting ground rents, taxes,
assessments, water charges, sewer rents, mortgage insurance premiums, fire and
hazard insurance premiums and other payments, if any, that are required to be
escrowed by the Borrower with the Mortgagee pursuant to the terms of any Note or
Mortgage.

 

“Event of Default” shall have the meaning assigned thereto in Section 19 hereof.

 

“Fannie Mae” means the Federal National Mortgage Association, and its successors
in interest.

 

“FHA” means the Federal Housing Administration, an agency within HUD, or any
successor thereto and including the Federal Housing Commissioner and the
Secretary of Housing and Urban Development where appropriate under the FHA
regulations.

 

5



--------------------------------------------------------------------------------

“First Lien Mortgage Loan” means an Eligible Loan secured by a first priority
lien on the related Mortgaged Property.

 

“Foreign Buyer” shall have the meaning assigned thereto in Section 8(d) hereof.

 

“Freddie Mac” means the Federal Home Loan Mortgage Corporation, and its
successors in interest.

 

“GAAP” means generally accepted accounting principles in the United States of
America in effect from time to time.

 

“Governmental Authority” shall mean, with respect to any Person, any nation or
government, any state or other political subdivision thereof, any entity
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government and any court or arbitrator having
jurisdiction over such Person, any of its subsidiaries or any of their
properties.

 

“Gross Margin” means with respect to each Adjustable Rate Mortgage Loan, the
fixed percentage amount set forth in the related Note and the Loan Schedule that
is added to the Index on each Adjustment Date in accordance with the terms of
the related Note to determine the new Mortgage Interest Rate for such Loan.

 

“Guarantee” means, as to any Person, any obligation of such Person directly or
indirectly guaranteeing any Indebtedness of any other Person or in any manner
providing for the payment of any Indebtedness of any other Person.

 

“Hedge Instrument” means any interest rate cap agreement, interest rate floor
agreement, interest rate swap agreement or other interest rate hedging agreement
entered into by the related Seller with a counterparty approved by the Buyer.

 

“High Cost Loan” means a Loan that is (a) subject to, covered by or in violation
of the provisions of the Homeownership and Equity Protection Act of 1994, as
amended (“HOEPA”), (b) a “high cost”, “covered”, “high risk home,” “high rate,
high fee”, “abusive”, “predatory”, or “high risk” mortgage loan under HOEPA or
any other federal, state or local law, or similarly classified loan using
different terminology under a law imposing heightened regulatory scrutiny or
additional legal liability for residential mortgage loans having high interest
rates, points and/or fees, or any other statute or regulation providing assignee
liability to holders of such mortgage loans, (c) a High Cost Loan or covered
Loan, as applicable (as such terms are defined in the Standard & Poors LEVELS®
Glossary Revised, Appendix E) or (d) subject to or in violation of any such or
comparable federal, state or local statutes or regulations.

 

“HUD” means the Department of Housing and Urban Development, or any federal
agency or official thereof which may from time to time succeed to the functions
thereof with regard to FHA mortgage insurance. The term “HUD,” for purposes of
this Agreement, is also deemed to include subdivisions thereof such as the FHA
and Government National Mortgage Association.

 

6



--------------------------------------------------------------------------------

“Income” means, with respect to any Purchased Loan at any time, any principal
and/or interest thereon and all dividends, sale proceeds (including, without
limitation, any proceeds from the securitization of such Purchased Loan or other
disposition thereof) and other collections and distributions thereon (including,
without limitation, any proceeds received in respect of mortgage insurance), but
not including any commitment fees, origination fees and/or servicing fees
accrued in respect of periods on or after the initial Purchase Date with respect
to such Purchased Loan.

 

“Indebtedness” means, for any Person: (a) all obligations for borrowed money;
(b) obligations of such Person to pay the deferred purchase or acquisition price
of Property or services, other than trade accounts payable (other than for
borrowed money) arising, and accrued expenses incurred, in the ordinary course
of business so long as such trade accounts payable are payable and paid within
ninety (90) days of the date the respective goods are delivered or the
respective services are rendered; (c) indebtedness of others secured by a lien
on the Property of such Person, whether or not the respective indebtedness so
secured has been assumed by such Person; (d) obligations (contingent or
otherwise) of such Person in respect of letters of credit or similar instruments
issued for account of such Person; (e) capital lease obligations of such Person;
(f) obligations of such Person under repurchase agreements or like arrangements;
(g) indebtedness of others guaranteed on a recourse basis by such Person; (h)
all obligations of such Person incurred in connection with the acquisition or
carrying of fixed assets by such Person; (i) indebtedness of general
partnerships of which such Person is a general partner; and (j) any other
contingent liabilities of such Person.

 

“Index” means with respect to each Adjustable Rate Mortgage Loan, the index
identified on the related Loan Schedule and set forth in the related Note for
the purpose of calculating the interest rate thereon.

 

“Interest-Only Loan” is a loan which, by its terms, requires the related
Borrower to make monthly payments of only accrued interest for the certain
period of time following origination. After such interest-only period, the loan
terms provide that the Borrower’s monthly payment will be recalculated to cover
both interest and principal so that such Loan will amortize fully on or prior to
its final payment date.

 

“Investment Company Act” means the Investment Company Act of 1940, as amended,
including all rules and regulations promulgated thereunder.

 

“LIBOR” means, for each day, the rate determined by Buyer on the related
Purchase Date on the basis of the offered rate for one-month U.S. dollar
deposits, as such rate appears on Telerate Page 3750 as of 11:00 a.m. (London
time) on such date (rounded up to the nearest whole multiple of 1/16%); provided
that if such rate does not appear on Telerate Page 3750, the rate for such date
will be the rate determined by reference to such other comparable publicly
available service publishing such rates as may be selected by Buyer in its sole
discretion and communicated to Sellers.

 

“Loan” means a first lien or second lien, fixed rate or adjustable rate,
closed-end, one-to-four family residential mortgage loan originated in
accordance with the Underwriting Guidelines and the representations and
warranties attached as Exhibit B hereto and deemed by Buyer to be eligible for
securitization in the normal course of business.

 

7



--------------------------------------------------------------------------------

“Loan-to-Value Ratio” or “LTV” means with respect to any Loan, the ratio of the
outstanding principal amount of such Loan at the time of origination to the
lesser of (a) the Appraised Value of the related Mortgaged Property at
origination of such Loan and (b) if the related Mortgaged Property was purchased
within twelve (12) months of the origination of such Loan, the purchase price of
the related Mortgaged Property.

 

“Loan Schedule” means the list of Loans delivered by the related Seller to Buyer
and Custodian together with each Transaction Notice and attached by the
Custodian to the related Trust Receipt. Each Loan Schedule (which shall also
include a Computer Tape) shall set forth the following information with respect
to each Loan: the Index, product description, Purchased Loan number, obligor
name and address, principal balance, coupon, last payment date, next payment due
date, origination date, credit score, property type, loan-to-value ratio,
combined-loan-to-value ratio, owner occupancy, lien status, senior liens,
subordinate liens, payment status, whether the loans are subject to prepayment
charges, and any other information reasonably required by Buyer.

 

“Manufactured Home” means a prefabricated or manufactured home a lien on which
secures a Loan and which is considered and treated as “real estate” under
applicable law.

 

“Margin Call” shall have the meaning assigned thereto in Section 6(a) hereof.

 

“Margin Deficit” shall have the meaning assigned thereto in Section 6(a) hereof.

 

“Market Value” means (i) with respect to any Purchased Loan that is an Eligible
Loan, as of any date of determination, the value ascribed to such asset by Buyer
in its sole discretion as marked to market as often as daily, and (ii) with
respect to a Purchased Loan that is not an Eligible Loan or a Purchased Loan
that is deemed by Buyer to be unsecuritizable or otherwise uncollectible, zero.

 

“Master Netting Agreement” means the agreement between the Buyer and the Sellers
dated as of December 1, 2004.

 

“Material Adverse Change” means, with respect to a Person, any material adverse
change in the business, condition (financial or otherwise), operations,
performance, properties or prospects taken as a whole or prospects of such
Person.

 

“Material Adverse Effect” means (a) a Material Adverse Change with respect to a
Person or a Person and its Affiliates that are party to any Program Document
taken as a whole; (b) a material impairment of the ability of a Person or any
Affiliate thereof that is a party to any Program Document to perform under any
Program Document and to avoid any Event of Default; or (c) a material adverse
effect upon the legality, validity, binding effect or enforceability of any
Program Document against a Person or any Affiliate of such Person that is a
party to any Program Document.

 

“Maximum Aggregate Purchase Price” means $1,000,000,000.

 

8



--------------------------------------------------------------------------------

“Maximum Mortgage Interest Rate” means with respect to each Adjustable Rate
Mortgage Loan, a rate that is set forth on the related Loan Schedule and in the
related Mortgage Note and is the maximum interest rate to which the Mortgage
Interest Rate on such Loan may be increased on any Adjustment Date.

 

“MERS” shall have the meaning assigned thereto in the Electronic Tracking
Agreement.

 

“MERS Designated Mortgage Loan” shall have the meaning assigned thereto in the
Electronic Tracking Agreement.

 

“Monthly Payment” means with respect to any Loan, the scheduled combined payment
of principal and interest payable by a Borrower under the related Note on each
Due Date (other than the final maturity date of a Balloon Loan).

 

“Mortgage” means a mortgage, deed of trust, or other instrument that creates a
lien on the related Mortgaged Property and secures a Note.

 

“Mortgage Identification Number” shall have the meaning assigned thereto in the
related Electronic Tracking Agreement.

 

“Mortgage Interest Rate” means, with respect to each Loan, the annual rate at
which interest accrues on such Loan from time to time in accordance with the
provisions of the related Note.

 

“Mortgage Loan Documents” shall have the meaning assigned thereto in the
Custodial Agreement.

 

“Mortgage Loan File” shall have the meaning assigned thereto in the Custodial
Agreement.

 

“Mortgaged Property” means, with respect to a Loan, the related Borrower’s fee
simple interest in a single parcel of real property improved by a Residential
Dwelling and all other collateral securing repayment of the debt evidenced by
the related Note.

 

“Mortgagee” means the record holder of a Note secured by a Mortgage.

 

“Note” means, with respect to any Loan, the related promissory note together
with all riders thereto and amendments thereof or other evidence of indebtedness
of the related Borrower.

 

“Notice Time” shall have the meaning assigned thereto in Section 3(a).

 

“Obligations” means (a) all of Sellers’ obligation to pay the Repurchase Price
on the Repurchase Date and other obligations and liabilities of Sellers and the
Servicers to Buyer, its Affiliates, the Custodian or any other Person arising
under, or in connection with, the Program Documents or directly related to the
Purchased Loans, whether now existing or hereafter arising; (b) any and all sums
paid by Buyer or on behalf of Buyer pursuant to the Program Documents in order
to preserve any Purchased Loan or its interest therein; (c) in the event of any
proceeding for the collection or enforcement of any of Sellers’, or Servicers’
indebtedness, obligations or

 

9



--------------------------------------------------------------------------------

liabilities referred to in clause (a), the reasonable expenses of retaking,
holding, collecting, preparing for sale, selling or otherwise disposing of or
realizing on any Purchased Loan, or of any exercise by Buyer or any Affiliate of
Buyer of its rights under the Program Documents, including without limitation,
reasonable attorneys’ fees and disbursements and court costs; and (d) all of
Sellers’ indemnity obligations to Buyer pursuant to the Program Documents.

 

“Person” means any legal person, including any individual, corporation,
partnership, association, joint venture, trust, limited liability company,
unincorporated organization, governmental entity or other entity of similar
nature.

 

“PM Funded Wet Mortgage Loans” shall have the meaning assigned thereto in the
Custodial Agreement.

 

“Price Differential” means, with respect to each Transaction as of any date, the
aggregate amount obtained by daily application of the Pricing Rate (or during
the continuation of an Event of Default, by daily application of the Default
Rate) for such Transaction to the Purchase Price for such Transaction on a
360-day-per-year basis for the actual number of days elapsed during the period
commencing on (and including) the Purchase Date and ending on (but excluding)
the Repurchase Date (reduced by any amount of such Price Differential in respect
of such period previously paid by the related Seller to Buyer with respect to
such Transaction).

 

“Pricing Rate” means the per annum percentage rate for determination of the
Price Differential as set forth in the Pricing Side Letter.

 

“Pricing Side Letter” means the pricing side letter, dated as of the Effective
Date, among Sellers and Buyer, as the same may be amended, supplemented or
modified from time to time.

 

“Prime Rate” means the daily prime loan rate as reported in The Wall Street
Journal or if more than one rate is published, the highest of such rates.

 

“Program Documents” means this Agreement, the Custodial Agreement, the Master
Netting Agreement, the Pricing Side Letter, any assignment of Hedge Instrument,
the Electronic Tracking Agreement and any other agreement entered into by the
Sellers and/or the related Servicer, on the one hand, and the Buyer and/or any
of its Affiliates or Subsidiaries (or Custodian on its behalf) on the other, in
connection herewith or therewith.

 

“Property” means any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible.

 

“Purchase Date” means, with respect to each Transaction, the date on which
Purchased Loans are sold by the related Seller to the Buyer hereunder.

 

“Purchase Price” shall have the meaning assigned thereto in the Pricing Side
Letter.

 

“Purchased Loans” means any of the following assets sold by the related Seller
to Buyer in a Transaction: the related Loans, together with the related Records,
Servicing Rights, the related Seller’s rights under any related Hedge
Instruments, such other property, rights, titles or interest as are specified on
a related Transaction Notice, and all instruments, chattel paper, and general
intangibles comprising or relating to all of the foregoing.

 

10



--------------------------------------------------------------------------------

“Records” means all instruments, agreements and other books, records, and
reports and data generated by other media for the storage of information
maintained by Sellers or any other person or entity with respect to a Purchased
Loan. Records shall include, without limitation, the Notes, any Mortgages, the
Mortgage Loan Files, the Servicing File, and any other instruments necessary to
document or service a Loan that is a Purchased Loan, including, without
limitation, the complete payment and modification history of each Loan that is a
Purchased Loan.

 

“REIT” means a real estate investment trust within the meaning of Sections 856
through 860 of the Code.

 

“REIT Status” means with respect to any Person, such Person’s status as a REIT.

 

“REMIC” means a “real estate mortgage investment conduit” within the meaning of
Section 860D of the Internal Revenue Code of 1986, as amended.

 

“REMIC Provisions” means provisions of the federal income tax law and the
applicable state and local law relating to REMICs and related provisions and
regulations promulgated thereunder, as the foregoing may be in effect from time
to time.

 

“Repurchase Date” means the date occurring on (i) the 25th day of each month
following the related Purchase Date (or if such date is not a Business Day, the
following Business Day), (ii) any other Business Day set forth in the related
Transaction Notice and/or the related Confirmation (if applicable), or (iii) the
date determined by application of Section 20, as applicable.

 

“Repurchase Price” means the price at which Purchased Loans are to be
transferred from Buyer to the related Seller upon termination of a Transaction,
which will be determined in each case (including Transactions terminable upon
demand) as the sum of the outstanding Purchase Price for such Purchased Loans
and the Price Differential as of the date of such determination, decreased by
all cash (including cash, if any, paid by the Sellers following receipt of a
notice of a Margin Deficit pursuant to Section 6(a)) actually received by Buyer
with respect to such Purchased Loans and further decreased by all Income, if
any, actually received by Buyer with respect to such Purchased Loan.

 

“Requirement of Law” means as to any Person, the certificate of incorporation
and by-laws or other organizational or governing documents of such Person, and
any law, treaty, rule or regulation or determination of an arbitrator or a court
or other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

 

“Residential Dwelling” means any one of the following: (i) a detached single
family dwelling, (ii) a two-to-four family dwelling, (iii) a one-family dwelling
unit in a Fannie Mae eligible condominium project, (iv) a townhouse, or (v) a
detached single family dwelling in a planned unit development none of which is a
co-operative commercial property. Mortgaged Properties that consist of the
following property types are not Residential Dwellings: (a) mixed

 

11



--------------------------------------------------------------------------------

use properties, (b) log homes, (c) earthen homes, (d) underground homes, (e)
mobile homes or manufactured housing units (other than Manufactured Homes) not
secured by real property, (f) any dwelling situated on more than ten acres of
property and (g) any dwelling situated on a leasehold estate.

 

“Second Lien Mortgage Loan” means an Eligible Loan secured by a lien on the
Mortgaged Property, which is subject to one prior lien on such Mortgaged
Property.

 

“Security Agreement” means with respect to any Loan, any contract, instrument or
other document related to security for repayment thereof (other than the related
Mortgage and Note), executed by the Borrower and/or others in connection with
such Loan, including without limitation, any security agreement, guaranty, title
insurance policy, hazard insurance policy, chattel mortgage, letter of credit or
certificate of deposit or other pledged accounts, and any other documents and
records relating to any of the foregoing.

 

“Servicer” means any of HomEq Servicing Corporation and Option One Mortgage
Corporation, any successor thereto and any other servicer acceptable to Buyer in
its sole discretion.

 

“Servicing File” means with respect to each Loan, the file retained by the
related Seller consisting of all documents that a prudent originator and
servicer would have, including copies of the Mortgage Loan Documents, all
documents necessary to document and service the Loans and any and all documents
required to be delivered pursuant to any of the Program Documents.

 

“Servicing Rights” means contractual, possessory or other rights of the related
Seller or any other Person, whether arising under the Servicing Agreement, the
Custodial Agreement or otherwise, to administer or service a Purchased Loan or
to possess related Records.

 

“Settlement Agent” shall have the meaning assigned thereto in the Custodial
Agreement.

 

“Subsidiary” means, with respect to any Person, any corporation, partnership or
other entity of which at least a majority of the securities or other ownership
interests having by the terms thereof ordinary voting power to elect a majority
of the board of directors or other persons performing similar functions of such
corporation, partnership or other entity (irrespective of whether or not at the
time securities or other ownership interests of any other class or classes of
such corporation, partnership or other entity shall have or might have voting
power by reason of the happening of any contingency) is at the time directly or
indirectly owned or controlled by such Person or one or more Subsidiaries of
such Person or by such Person and one or more Subsidiaries of such Person.

 

“Termination Date” means the earlier of (i) [364] days following the Effective
Date, (ii) a Termination Event or (iii) at Buyer’s option, upon the occurrence
of an Event of Default.

 

“Termination Event” means either of (i) there shall have occurred any outbreak
or material escalation of hostilities, declaration by the United States of a
national emergency or war or other calamity or crisis, the effect of which on
the financial markets is such as to make it, in the reasonable judgment of
Buyer, impracticable to continue this Agreement, or (ii) the Sellers shall fail
at any time to maintain cash, Cash Equivalents and/or Available Capacity of at
least $30,000,000.

 

12



--------------------------------------------------------------------------------

“Transaction” has the meaning assigned thereto in Section 1.

 

“Transaction Notice” means a written request by the related Seller to enter into
a Transaction, in a form to be mutually agreed upon among Sellers and Buyer,
which is delivered to Buyer.

 

“Trust Receipt” shall have the meaning assigned thereto in the Custodial
Agreement.

 

“Underwriting Guidelines” means any Seller’s loan underwriting guidelines set
forth on Exhibit C in effect as of the date of this Agreement, as the same may
be amended from time to time in accordance with terms of this Agreement.

 

“Uniform Commercial Code” means the Uniform Commercial Code as in effect on the
date hereof in the State of New York or the Uniform Commercial Code as in effect
in the applicable jurisdiction.

 

“USC” shall have the meaning assigned thereto in Section 35.

 

“Wet Mortgage Loan” means a Loan (i) that is sold to Buyer simultaneously with
the origination thereof by the related Seller, which origination is in
accordance with the Underwriting Guidelines, (ii) that is funded in part or in
whole with proceeds of the sale of the Loan to the related Buyer paid directly
to a Settlement Agent, and (iii) for which all of the Mortgage Loan Documents
specified in the Custodial Agreement have not been delivered to Custodian in
accordance with the Custodial Agreement.

 

(b) Interpretation. Headings are for convenience only and do not affect
interpretation. The following rules of this subsection (b) apply unless the
context requires otherwise. The singular includes the plural and conversely. A
gender includes all genders. Where a word or phrase is defined, its other
grammatical forms have a corresponding meaning. A reference to a subsection,
Section, Annex or Exhibit is, unless otherwise specified, a reference to a
Section of, or annex or exhibit to, this Agreement. A reference to a party to
this Agreement or another agreement or document includes the party’s successors
and permitted substitutes or assigns. A reference to an agreement or document is
to the agreement or document as amended, modified, novated, supplemented or
replaced, except to the extent prohibited by any Program Document. A reference
to legislation or to a provision of legislation includes a modification or
re-enactment of it, a legislative provision substituted for it and a regulation
or statutory instrument issued under it. A reference to writing includes a
facsimile transmission and any means of reproducing words in a tangible and
permanently visible form. A reference to conduct includes, without limitation,
an omission, statement or undertaking, whether or not in writing. An Event of
Default exists until it has been waived in writing by Buyer or has been timely
cured. The words “hereof”, “herein”, “hereunder” and similar words refer to this
Agreement as a whole and not to any particular provision of this Agreement. The
term “including” is not limiting and means “including without limitation”. In
the computation of periods of time from a specified date to a later specified
date, the word “from” means “from and including”, the words “to” and “until”
each mean “to but excluding”, and the word “through” means “to and including”.
This

 

13



--------------------------------------------------------------------------------

Agreement may use several different limitations, tests or measurements to
regulate the same or similar matters. All such limitations, tests and
measurements are cumulative and shall each be performed in accordance with their
terms. Unless the context otherwise clearly requires, all accounting terms not
expressly defined herein shall be construed, and all financial computations
required under this Agreement shall be made, in accordance with GAAP,
consistently applied. References herein to “fiscal year” and “fiscal quarter”
refer to such fiscal periods of any Seller.

 

A reference to an agreement includes a security interest, guarantee, agreement
or legally enforceable arrangement whether or not in writing related to such
agreement.

 

A reference to a document includes an agreement (as so defined) in writing or a
certificate, notice, instrument or document, or any information recorded in
computer disk form. Where Sellers are required to provide any document to Buyer
under the terms of this Agreement, the relevant document shall be provided in
writing or printed form unless Buyer requests otherwise. At the request of
Buyer, the document shall be provided in computer disk form or both printed and
computer disk form.

 

This Agreement is the result of negotiations among, and has been reviewed by
counsel to, Buyer and Sellers, and is the product of all parties. In the
interpretation of this Agreement, no rule of construction shall apply to
disadvantage one party on the ground that such party proposed or was involved in
the preparation of any particular provision of this Agreement or this Agreement
itself. Except where otherwise expressly stated, Buyer may give or withhold, or
give conditionally, approvals and consents and may form opinions and make
determinations in its absolute discretion. Any requirement of good faith,
discretion or judgment by Buyer shall not be construed to require Buyer to
request or await receipt of information or documentation not immediately
available from or with respect to Sellers, a servicer of the Purchased Loans,
any other Person or the Purchased Loans themselves.

 

3. THE TRANSACTIONS

 

(a) Subject to the terms and conditions of the Program Documents, Buyer hereby
agrees to enter into Transactions with an aggregate Purchase Price for all
Purchased Loans acquired by Buyer not to exceed the Maximum Aggregate Purchase
Price. Unless otherwise agreed, (i) with respect to the purchase of Dry Loans,
the related Seller shall give Buyer and Custodian notice of any proposed
purchase at each of 10:00 a.m. New York City time (a “Notice Time”) two (2)
Business Days prior to the applicable Purchase Date and (ii) with respect to the
purchase of Wet Mortgage Loans, prior to (A) 9:30 a.m. (New York City time) in
the case of an AM Funding and (B) 3:30 p.m. (New York City time) in the case of
a PM Funding on the proposed Purchase Date (also a “Notice Time”). Before the
applicable Notice Time, the related Seller shall deliver to the Buyer and
Custodian a Transaction Notice, a Loan Schedule and a Computer Tape and shall
deliver to the Buyer copies of the related Escrow Instruction Letters with
respect to such Wet Mortgage Loans which are to be purchased.

 

(b) The related Seller shall repurchase Purchased Loans from Buyer on each
related Repurchase Date. Each obligation to repurchase exists without regard to
any prior or intervening liquidation or foreclosure with respect to any
Purchased Loan. The related Seller is obligated to obtain the Purchased Loans
from Buyer or its designee at the related Seller’s expense on (or

 

14



--------------------------------------------------------------------------------

after) the related Repurchase Date. Provided that the applicable conditions in
Sections 10(a) and (b) have been satisfied, each Purchased Loan that is
repurchased by the related Seller on the Repurchase Date shall automatically
become subject to a new Transaction unless Buyer is otherwise notified by the
related Seller at least one (1) Business Day prior to any such Repurchase Date;
provided that if the Repurchase Date so determined is later than the Termination
Date, the Repurchase Date for such Transaction shall automatically reset to the
Termination Date, and the provisions of this sentence as it might relate to a
new Transaction shall expire on such date. For each new Transaction, unless
otherwise agreed, (y) the accrued and unpaid Price Differential shall be settled
in cash on each related Repurchase Date, and (z) the Pricing Rate shall be as
set forth in the Pricing Side Letter.

 

4. CONFIRMATIONS

 

In the event that the parties hereto desire to enter into a Transaction on terms
other than as set forth herein, each Buyer and the related Seller shall execute
a “Confirmation” specifying such terms prior to entering into such Transaction,
including, without limitation, the Purchase Date, the Purchase Price, the
Pricing Rate therefor and the Repurchase Date. Any such Confirmation and the
related Transaction Notice, together with this Agreement, shall constitute
conclusive evidence of the terms agreed to among Buyer and the related Seller
with respect to the Transaction to which the Confirmation relates. In the event
of any conflict between this Agreement and a Confirmation, the terms of the
Confirmation shall control with respect to the related Transaction.

 

5. PAYMENT AND TRANSFER

 

Unless otherwise agreed, all transfers of funds hereunder shall be in
immediately available funds and all Purchased Loans transferred shall be
transferred to the Custodian pursuant to the Custodial Agreement. Any Repurchase
Price or Price Differential received by the Buyer after 4:00 p.m. New York City
time shall be applied on the next succeeding Business Day and shall otherwise be
applied in accordance with Section 15 hereof.

 

6. MARGIN MAINTENANCE

 

(a) If at any time the aggregate Market Value of all Purchased Loans subject to
all Transactions is less than the aggregate Buyer’s Margin Amount for all such
Transactions (such event, a “Margin Deficit”), then Buyer may, by notice to the
Sellers, require the Sellers to transfer to Buyer cash within one (1) Business
Day of such notice by Buyer, so that the cash and aggregate Market Value of the
Purchased Loans will thereupon equal or exceed the aggregate Buyer’s Margin
Amount (such requirement, a “Margin Call”).

 

(b) Notice required pursuant to Section 6(a) may be given by any means provided
in Section 36 hereof. Any notice given on a Business Day shall be met, and the
related Margin Call satisfied, no later than 5:00 p.m. New York City time on the
following Business Day. The failure of Buyer on any one or more occasions, to
exercise its rights hereunder, shall not change or alter the terms and
conditions to which this Agreement is subject or limit the right of Buyer to do
so at a later date. The Sellers and Buyer all agree that a failure or delay by
Buyer to exercise its rights hereunder shall not limit or waive such Buyer’s
rights under this Agreement or otherwise existing by law or in any way create
additional rights for the Sellers.

 

15



--------------------------------------------------------------------------------

7. INCOME PAYMENTS

 

Where a particular term of a Transaction extends over the date on which Income
is paid in respect of any Purchased Loan subject to that Transaction, such
Income shall be the property of Buyer. Provided no Default has occurred, Buyer
shall, as the parties may agree with respect to any Transaction (or, in the
absence of any such agreement, as Buyer shall reasonably determine in its sole
discretion), on the Repurchase Date following the date such Income is received
by Buyer (or a servicer on their behalf) either (i) transfer (or permit the
servicer to transfer) to Seller such Income with respect to any Purchased Loans
subject to such Transaction, or (ii) if a Margin Deficit then exists, apply the
Income payment to reduce the amount, if any, to be transferred to Buyer by the
Sellers upon termination of such Transaction. Buyer shall not be obligated to
take any action pursuant to the preceding sentences (A) to the extent that such
action would result in the creation of a Margin Deficit, unless prior thereto or
simultaneously therewith the Sellers transfer to Buyer cash sufficient to
eliminate such Margin Deficit, or (B) if an Event of Default with respect to
Sellers have occurred and is then continuing at the time such Income is paid.

 

8. TAXES; TAX TREATMENT

 

(a) All payments made by the Sellers under this Repurchase Agreement shall be
made free and clear of, and without deduction or withholding for or on account
of, any present or future taxes, levies, imposts, deductions, charges or
withholdings, and all liabilities (including penalties, interest and additions
to tax) with respect thereto imposed by any Governmental Authority thereof or
therein, excluding income taxes, branch profits taxes, franchise taxes or any
other tax imposed on the net income by the United States, a state or a foreign
jurisdiction under the laws of which the Buyer is organized or of its applicable
lending office, or any political subdivision thereof (collectively, “Taxes”),
all of which shall be paid by the Sellers for their own account not later than
the date when due. If the Sellers are required by law or regulation to deduct or
withhold any Taxes from or in respect of any amount payable hereunder, it shall:
(a) make such deduction or withholding; (b) pay the amount so deducted or
withheld to the appropriate Governmental Authority not later than the date when
due; (c) deliver to Buyer, promptly, original tax receipts and other evidence
satisfactory to Buyer of the payment when due of the full amount of such Taxes;
and (d) pay to the Buyer such additional amounts as may be necessary so that
such Buyer receive, free and clear of all Taxes, a net amount equal to the
amount it would have received under this Agreement, as if no such deduction or
withholding had been made.

 

(b) In addition, the Sellers agree to pay to the relevant Governmental Authority
in accordance with applicable law any current or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies
(including, without limitation, mortgage recording taxes, transfer taxes and
similar fees) imposed by the United States or any taxing authority thereof or
therein that arise from any payment made hereunder or from the execution,
delivery or registration of, or otherwise with respect to, this Repurchase
Agreement (“Other Taxes”).

 

16



--------------------------------------------------------------------------------

(c) The Sellers agree to indemnify the Buyer for the full amount of Taxes
(including additional amounts with respect thereto) and Other Taxes, and the
full amount of Taxes of any kind imposed by any jurisdiction on amounts payable
under this Section 8, and any liability (including penalties, interest and
expenses) arising therefrom or with respect thereto, provided that the Buyer
shall have provided the Sellers with evidence, reasonably satisfactory to the
Sellers, of payment of Taxes or Other Taxes, as the case may be.

 

(d) Any Buyer or a Buyer’s assignee that is not incorporated under the laws of
the United States, any State thereof, or the District of Columbia (a “Foreign
Buyer”) shall provide the Sellers with properly completed United States Internal
Revenue Service (“IRS”) Form W-8BEN or W-8ECI or any successor form prescribed
by the IRS, certifying that such Foreign Buyer is entitled to benefits under an
income tax treaty to which the United States is a party which reduces the rate
of withholding tax on payments of interest or certifying that the income
receivable pursuant to this Agreement is effectively connected with the conduct
of a trade or business in the United States on or prior to the date upon which
each such Foreign Buyer becomes a Buyer. Each Foreign Buyer will resubmit the
appropriate form on the earliest of (A) the third anniversary of the prior
submission or (B) on or before the expiration of thirty (30) days after there is
a “change in circumstances” with respect to such Foreign Buyer as defined in
Treas. Reg. Section 1.1441(e)(4)(ii)(D). For any period with respect to which a
Foreign Buyer has failed to provide the Sellers with the appropriate form or
other relevant document pursuant to this Section 8(d) (unless such failure is
due to a change in treaty, law, or regulation occurring subsequent to the date
on which a form originally was required to be provided), such Foreign Buyer
shall not be entitled to any “gross-up” of Taxes or indemnification under
Sections 8(a), (b) or (c) with respect to Taxes imposed by the United States;
provided, however, that should a Foreign Buyer, which is otherwise exempt from a
withholding tax, become subject to Taxes because of its failure to deliver a
form required hereunder, the Sellers shall take such steps as such Foreign Buyer
shall reasonably request to assist such Foreign Buyer to recover such Taxes.

 

(e) Without prejudice to the survival or any other agreement of Sellers
hereunder, the agreements and obligations of Sellers contained in this Section 8
shall survive the termination of this Repurchase Agreement. Nothing contained in
this Section 8 shall require a Buyer to make available any of its tax returns or
other information that it deems to be confidential or proprietary.

 

(f) Each party to this Repurchase Agreement acknowledges that it is its intent
for purposes of U.S. federal, state and local income and franchise taxes to
treat each Transaction as indebtedness of Sellers that is secured by the
Purchased Loans and that the Purchased Loans are owned by Sellers. All parties
to this Repurchase Agreement agree to such treatment and agree to take no action
inconsistent with this treatment, unless required by law.

 

9. SECURITY INTEREST; BUYER’S APPOINTMENT AS ATTORNEY-IN-FACT

 

(a) Sellers and Buyer intend that the Transactions hereunder be sales to Buyer
of the Purchased Loans and not loans from Buyer to Sellers secured by the
Purchased Loans. However, in order to preserve Buyer’s rights under this
Agreement in the event that a court or other forum recharacterizes the
Transactions hereunder as other than sales, and as security for Sellers’
performance of all of their Obligations, Sellers hereby grant Buyer a fully
perfected first

 

17



--------------------------------------------------------------------------------

priority security interest in the following property, whether now existing or
hereafter acquired: the Purchased Loans, the related Records, all related
Servicing Rights, all mortgage guaranties and insurance relating to such
Purchased Loans (issued by governmental agencies or otherwise) or the related
Mortgaged Property and any mortgage insurance certificate or other document
evidencing such mortgage guaranties or insurance and all claims and payments
thereunder, any purchase agreements or other agreements or contracts relating to
or constituting any or all of the foregoing, all “accounts” as defined in the
Uniform Commercial Code relating to or constituting any or all of the foregoing
and any other contract rights, payments, rights to payment (including payments
of interest or finance charges), and all instruments, chattel paper, securities,
investment property and general intangibles and other assets comprising or
relating to the Purchased Loans, any security account and all rights to Income
and the rights to enforce such payments arising from any of the Purchased Loans,
all guarantees or other support for the Purchased Loans, and any and all
replacements, substitutions, distributions on, or proceeds with respect to, any
of the foregoing (collectively the “Collateral”). Sellers acknowledge and agree
that their rights with respect to the Collateral (including without limitation,
its security interest in the Purchased Loans and any other collateral granted to
Sellers pursuant to any other agreement) are and shall continue to be at all
times junior and subordinate to the rights of Buyer hereunder.

 

(b) Sellers hereby irrevocably constitute and appoint the Buyer, and any
officer, agent, assignee or designee thereof, with full power of substitution,
as its true and lawful attorney-in-fact with full irrevocable power and
authority in the place and stead of Sellers and in the name of Sellers or in its
own name, from time to time in Buyer’s discretion, for the purpose of carrying
out the terms of this Repurchase Agreement, to take any and all appropriate
action and to execute any and all documents and instruments which may be
reasonably necessary or desirable to accomplish the purposes of this Repurchase
Agreement, including, without limitation, to file such financing statement or
statements relating to the Purchased Loans and the Collateral without Sellers’
signature thereon as Buyer at its option may deem appropriate, and, without
limiting the generality of the foregoing, Sellers hereby give Buyer the power
and right, on behalf of Sellers, without assent by, but with notice to, Sellers,
if an Event of Default shall have occurred and be continuing, to do the
following:

 

(i) in the name of Sellers, or in its own name, or otherwise, to take possession
of and endorse and collect any checks, drafts, notes, acceptances or other
instruments for the payment of moneys due with respect to any other Purchased
Loans and to file any claim or to take any other action or proceeding in any
court of law or equity or otherwise deemed appropriate by the Buyer for the
purpose of collecting any and all such moneys due with respect to any other
Purchased Loans whenever payable;

 

(ii) to pay or discharge taxes and liens levied or placed on or threatened
against the Purchased Loans;

 

(iii) (A) to direct any party liable for any payment under any Purchased Loans
to make payment of any and all moneys due or to become due thereunder directly
to the Buyer or the Buyer shall direct; (B) to ask or demand for, collect,
receive payment of and receipt for, any and all moneys, claims and other amounts
due or to become due at any time in respect of or arising out of any Purchased
Loans; (C) to sign and endorse any invoices, assignments, verifications, notices
and other documents in connection with any

 

18



--------------------------------------------------------------------------------

Purchased Loans; (D) to commence and prosecute any suits, actions or proceedings
at law or in equity in any court of competent jurisdiction to collect the
Purchased Loans or any proceeds thereof and to enforce any other right in
respect of any Purchased Loans; (E) to defend any suit, action or proceeding
brought against Sellers with respect to any Purchased Loans; (F) to settle,
compromise or adjust any suit, action or proceeding described in clause (E)
above and, in connection therewith, to give such discharges or releases as the
Buyer may deem appropriate; and (G) generally, to sell, transfer, pledge and
make any agreement with respect to or otherwise deal with any Purchased Loans as
fully and completely as though Buyer was the absolute owner(s) thereof for all
purposes, and to do, at Buyer’s option and Sellers’ expense, at any time, and
from time to time, all acts and things which Buyer deems necessary to protect,
preserve or realize upon the Purchased Loans and the Collateral and Buyer’s
liens thereon and to effect the intent of this Repurchase Agreement, all as
fully and effectively as Sellers might do.

 

Sellers hereby ratify all that said attorneys shall lawfully do or cause to be
done by virtue hereof. This power of attorney is a power coupled with an
interest and shall be irrevocable.

 

Sellers also authorize the Buyer, if an Event of Default shall have occurred,
from time to time, to execute, in connection with any sale provided for in
Section 20 hereof, any endorsements, assignments or other instruments of
conveyance or transfer with respect to the Purchased Loans.

 

10. CONDITIONS PRECEDENT

 

(a) As conditions precedent to the initial Transaction, Buyer or its designees
shall have received on or before the day of such initial Transaction the
following, in form and substance satisfactory to Buyer and duly executed by each
party thereto (as applicable):

 

(i) The Program Documents duly executed and delivered by the parties thereto and
being in full force and effect, free of any modification, breach or waiver;

 

(ii) A certified copy of each Seller’s consents or corporate resolutions, as
applicable, approving the Program Documents and Transactions thereunder (either
specifically or by general resolution), and all documents evidencing other
necessary corporate action or governmental approvals as may be required in
connection with the Program Documents;

 

(iii) An incumbency certificate of the secretaries of each Seller certifying the
names, true signatures and titles of Seller’s representatives duly authorized to
request Transactions hereunder and to execute the Program Documents and the
other documents to be delivered thereunder;

 

(iv) An opinion of Sellers’ counsel as to such matters as Buyer may reasonably
request (including, without limitation, enforceability, non-contravention and
perfection) each in form and substance acceptable to Buyer;

 

(v) A copy of the current Underwriting Guidelines certified by an officer of the
Sellers;

 

19



--------------------------------------------------------------------------------

(vi) The payment in respect of the legal fees and all other fees and expenses as
agreed to and as set forth in the Pricing Side Letter;

 

(vii) A copy of the insurance required by Section 14(n) of this Agreement;

 

(viii) Evidence that all other actions necessary or, in the opinion of Buyer,
desirable to perfect and protect Buyer’s interest in the Purchased Loans and
other Collateral have been taken, including, without limitation, duly executed
and filed Uniform Commercial Code financing statements on Form UCC-1;

 

(ix) Buyer shall have completed the due diligence review pursuant to Section 38,
and such review shall be satisfactory to Buyer in its sole discretion; and

 

(x) Any other documents reasonably requested by Buyer.

 

(b) The obligation of Buyer to enter into each Transaction pursuant to this
Agreement is subject to the following conditions precedent:

 

(i) Buyer or its designee shall have received two (2) Business Days prior to the
Transaction with respect to such Purchased Loans (unless otherwise specified in
this Agreement) the following, in form and substance satisfactory to Buyer and
(if applicable) duly executed:

 

  (A) The Transaction Notice, Loan Schedule and Computer Tape with respect to
such Purchased Loans, delivered pursuant to Section 3(a);

 

  (B) The Trust Receipt with respect to such Purchased Loans, with the Loan
Schedule attached;

 

  (C) Such certificates, customary opinions of counsel or other documents as
Buyer may reasonably request, provided that such opinions of counsel shall not
be required routinely in connection with each Transaction but shall only be
required from time to time as deemed necessary by Buyer in its commercially
reasonable judgment; and

 

  (D) A copy of the Underwriting Guidelines to the extent such guidelines have
been amended in a material manner.

 

  (E) A Certification of the related Seller that each Purchased Loan has been
underwritten in accordance with the Underwriting Guidelines.

 

(ii) No Default or Event of Default shall have occurred and be continuing.

 

(iii) Buyer shall not have determined that the introduction of or a change in
any requirement of law or in the interpretation or administration of any
requirement of law applicable to Buyer has made it unlawful, and no Governmental
Authority shall have asserted that it is unlawful, for Buyer to enter into
Transactions with a Pricing Rate based on LIBOR.

 

20



--------------------------------------------------------------------------------

(iv) All representations and warranties in the Program Documents shall be true
and correct on the date of such Transaction and Sellers are in compliance with
the terms and conditions of the Program Documents.

 

(v) The then aggregate outstanding Purchase Price for all Purchased Loans, when
added to the Purchase Price for the requested Transaction, shall not exceed the
Maximum Aggregate Purchase Price.

 

(vi) Satisfaction of any conditions precedent to the initial Transaction as set
forth in clause (a) of this Section 10 that were not satisfied prior to such
initial Purchase Date. In no event shall Buyer be required to enter into (A)
more than two (2) Transactions in any one Business Day, nor (B) any Transaction
whose Purchase Price would be less than $1,000,000.

 

(vii) Buyer shall have determined that all actions necessary or, in the opinion
of Buyer, desirable to maintain the Buyer’s perfected interest in the Purchased
Loans and other Collateral have been taken.

 

(viii) Sellers shall have paid to Buyer all fees and expenses owed to Buyer in
accordance with this Agreement.

 

(ix) Buyer or its designee shall have received any other documents reasonably
requested by Buyer.

 

(x) There is no Margin Deficit at the time immediately prior to entering into a
new Transaction.

 

(xi) No event or events shall have been reasonably determined by Buyer to have
occurred resulting in the effective absence of a “repo market” respecting loans
or mortgage-backed or asset-backed securities such that Buyer are or were unable
to finance or fund purchases under this Agreement through the “repo market” or
Buyer’s customers.

 

(xii) Each secured party (including any party that has a precautionary security
interest in a Loan) has released all of its right, title and interest in, to and
under such Loan (including, without limitation, any security interest that such
secured party or secured party’s agent may have by virtue of its possession,
custody or control thereof) and has filed Uniform Commercial Code termination
statements in respect of any Uniform Commercial Code filings made in respect of
such Loan, and each such release and Uniform Commercial Code termination
statement has been delivered to the Buyer prior to each Transaction and to the
Custodian as part of the Mortgage Loan File.

 

11. RELEASE OF PURCHASED LOANS

 

Upon timely payment in full of the Repurchase Price and all other Obligations
(if any) then owing with respect to a Purchased Loan, unless a Default or Event
of Default shall have

 

21



--------------------------------------------------------------------------------

occurred and be continuing, then (a) Buyer shall be deemed to have terminated
any security interest that Buyer may have in such Purchased Loan and any
Collateral solely related to such Purchased Loan and (b) with respect to such
Purchased Loan, Buyer shall direct Custodian to release such Purchased Loan and
any Collateral solely related to such Purchased Loan to the related Seller
unless such release and termination would give rise to or perpetuate a Margin
Deficit. Buyer shall take all reasonable actions necessary to release its lien
on such Collateral. Except as set forth in Sections 6(a) and 17, the related
Seller shall give at least one (1) Business Day prior written notice to Buyer if
such repurchase shall occur on any date other than the Repurchase Date set forth
in Section 3(b).

 

If such a Margin Deficit is applicable, Buyer shall notify the related Seller of
the amount thereof and the related Seller may thereupon satisfy the Margin Call
in the manner specified in Section 6.

 

12. RELIANCE

 

With respect to any Transaction, Buyer may conclusively rely upon, and shall
incur no liability to the related Seller in acting upon, any request or other
communication that Buyer reasonably believes to have been given or made by a
person authorized to enter into a Transaction on the related Seller’s behalf.

 

13. REPRESENTATIONS AND WARRANTIES

 

Each Seller hereby represents and warrants, jointly and severally, and shall on
and as of the Purchase Date for any Transaction and on and as of each date
thereafter through and including the related Repurchase Date be deemed to
represent and warrant, jointly and severally:

 

(a) Due Organization and Qualification. The Seller is duly organized, validly
existing and in good standing under the laws of the jurisdiction under whose
laws it is organized. The Seller is duly qualified to do business and has
obtained all necessary licenses, permits, charters, registrations and approvals
necessary for the conduct of its business as currently conducted and the
performance of its obligations under the Program Documents except where any
failure to obtain such a license, permit, charter, registration or approval will
not cause a Material Adverse Effect with respect to the Seller or impair the
enforceability of any Loan.

 

(b) Power and Authority. The Seller has all necessary power and authority to
conduct its business as currently conducted, to execute, deliver and perform its
obligations under the Program Documents and to consummate the Transactions.

 

(c) Due Authorization. The execution, delivery and performance of the Program
Documents by the Seller has been duly authorized by all necessary action and do
not require any additional approvals or consents or other action by or any
notice to or filing with any Person other than any that have heretofore been
obtained, given or made.

 

(d) Noncontravention. None of the execution and delivery of the Program
Documents by Seller or the consummation of the Transactions and transactions
thereunder:

 

(i) conflicts with, breaches or violates any provision of the organizational
documents or material agreements of Seller or any law, rule, regulation, order,
writ, judgment, injunction, decree, determination or award currently in effect
having applicability to Seller or its properties;

 

22



--------------------------------------------------------------------------------

(ii) constitutes a material default by Seller under any loan or repurchase
agreement, mortgage, indenture or other agreement or instrument to which Seller
is a party or by which it or any of its properties is or may be bound or
affected; or

 

(iii) results in or requires the creation of any lien upon or in respect of any
of the assets of Seller except the lien relating to the Program Documents.

 

(e) Legal Proceeding. There is no action, proceeding or investigation by or
before any court, governmental or administrative agency or arbitrator affecting
any of the Purchased Loans, Seller, or, to Seller’s knowledge, Servicers or any
of their Affiliates, pending or threatened, which is reasonably likely to be
adversely determined and which, if decided adversely, would have a reasonable
likelihood of having a Material Adverse Effect with respect to Seller or
Servicers.

 

(f) Valid and Binding Obligations. Each of the Program Documents to which
Seller, is a party, when executed and delivered by Seller will constitute the
legal, valid and binding obligations of Seller enforceable against Seller in
accordance with their respective terms, except as such enforceability may be
limited by bankruptcy, insolvency, reorganization, moratorium or other similar
laws affecting creditors’ rights generally and general equitable principles
(regardless of whether enforcement is sought in a proceeding in equity or at
law).

 

(g) Financial Statements. The financial statements of Seller, copies of which
have been furnished to Buyer, (i) are, as of the dates and for the periods
referred to therein, complete and correct in all material respects, (ii) present
fairly the financial condition and results of operations of Seller as of the
dates and for the periods indicated and (iii) have been prepared in accordance
with GAAP consistently applied, except as noted therein (subject as to interim
statements to normal year-end adjustments). Since the date of the most recent
financial statements, there has been no Material Adverse Change with respect to
Seller. Except as disclosed in such financial statements, the Seller is not
subject to any contingent liabilities or commitments that, individually or in
the aggregate, have a reasonable likelihood of causing a Material Adverse Change
with respect to Seller.

 

(h) Accuracy of Information. None of the documents or information prepared by or
on behalf of Seller and provided to Buyer relating to Seller’s financial
condition contain any statement of a material fact with respect to Seller or the
Transactions that was untrue or misleading in any material respect when made.
Since the furnishing of such documents or information, there has been no change,
nor any development or event involving a prospective change known to Seller that
would render any of such documents or information untrue or misleading in any
material respect.

 

(i) No Consents. No consent, license, approval or authorization from, or
registration, filing or declaration with, any regulatory body, administrative
agency, or other governmental,

 

23



--------------------------------------------------------------------------------

instrumentality, nor any consent, approval, waiver or notification of any
creditor, lessor or other non-governmental person, is required in connection
with the execution, delivery and performance by Seller of this Agreement or the
consummation by Seller of any other Program Document, other than any that have
heretofore been obtained, given or made.

 

(j) Compliance With Law, Etc. No practice, procedure or policy employed or
proposed to be employed by Seller in the conduct of its businesses violates any
law, regulation, judgment, agreement, regulatory consent, order or decree
applicable to it which, if enforced, would result in either a Material Adverse
Change or a Material Adverse Effect with respect to Seller.

 

(k) Solvency: Fraudulent Conveyance. The Seller is solvent and will not be
rendered insolvent by the Transaction and, after giving effect to such
Transaction, the Seller will not be left with an unreasonably small amount of
capital with which to engage in its business. The Seller does not intend to
incur, nor believes that it has incurred, debts beyond its ability to pay such
debts as they mature. The Seller is not contemplating the commencement of
insolvency, bankruptcy, liquidation or consolidation proceedings or the
appointment of a receiver, liquidator, conservator, trustee or similar official
in respect of Seller or any of its assets. The amount of consideration being
received by Seller upon the sale of the Purchased Loans to Buyer constitutes
reasonably equivalent value and fair consideration for such Purchased Loans.
Seller is not transferring any Purchased Loans with any intent to hinder, delay
or defraud any of its creditors.

 

(l) Investment Company Act and Holding Company Compliance. Seller or any of its
Subsidiaries (i) is not required to be registered as an “investment company” as
defined under the Investment Company Act nor as an entity under the control of
an “investment company” as defined under the Investment Company Act or (ii) is
not a “holding company” as defined in, or subject to recognition under the
Public Utility Holding Company Act of 1935.

 

(m) Taxes. The Seller has filed all federal and state tax returns which are
required to be filed and paid all taxes, including any assessments received by
them, to the extent that such taxes have become due (other than for taxes that
are being contested in good faith or for which it has established adequate
reserves). Any taxes, fees and other governmental charges payable by Seller in
connection with a Transaction and the execution and delivery of the Program
Documents have been paid.

 

(n) Additional Representations. With respect to each Purchased Loan, Seller
makes all of the applicable representations and warranties set forth in Exhibit
B as of the Purchase Date with respect to such Purchased Loan and continuously
while such Purchased Loan is subject to a Transaction. Further, as of each
Purchase Date, Seller shall be deemed to have represented and warranted in like
manner that it does not have any knowledge that any such representation or
warranty may have ceased to be true in a material respect as of such date,
except as otherwise stated in a Transaction Notice, any such exception to
identify the applicable representation or warranty and specify in reasonable
detail the related knowledge of Seller.

 

(o) No Broker. Seller has not dealt with any broker, investment banker, agent,
or other person, except for Buyer, who may be entitled to any commission or
compensation in connection with the sale of Purchased Loans pursuant to this
Agreement; provided, that if Seller

 

24



--------------------------------------------------------------------------------

has dealt with any broker, investment banker, agent, or other person, except for
Buyer, who may be entitled to any commission or compensation in connection with
the sale of Purchased Loans pursuant to this Agreement, such commission or
compensation shall have been paid in full by Seller.

 

(p) Capital Adequacy. The capital of Seller is adequate for the respective
business and undertakings of the Seller.

 

The representations and warranties set forth in this Agreement shall survive
transfer of the Purchased Loans to Buyer and shall continue for so long as the
Purchased Loans are subject to this Agreement.

 

14. COVENANTS OF SELLERS

 

Every Seller hereby covenants, jointly and severally, with Buyer as follows:

 

(a) Defense of Title. Seller warrants and will defend the right, title and
interest of Buyer in and to all Collateral against all adverse claims and
demands.

 

(b) No Amendment or Compromise. Without Buyer’s prior written consent, none of
Seller or those acting on Seller’s behalf shall amend or modify, or waive any
term or condition of, or settle or compromise any claim in respect of, any item
of the Purchased Loans, any related rights or any of the Program Documents,
provided that the Servicers may amend or modify a Purchased Loan if such
amendment or modification does not affect the amount or timing of any payment of
principal or interest, extend its scheduled maturity date, modify its interest
rate, or constitute a cancellation or discharge of its outstanding principal
balance and does not materially and adversely affect the security afforded by
the real property, furnishings, fixtures, or equipment securing such Purchased
Loan.

 

(c) No Assignment. Except as permitted herein, Seller shall not sell, assign,
transfer or otherwise dispose of, or grant any option with respect to, or
pledge, hypothecate or grant a security interest in or lien on or otherwise
encumber (except pursuant to the Program Documents), any of the Purchased Loans
or any interest therein, provided that this Section 14(c) shall not prevent any
contribution, assignment, transfer or conveyance of Purchased Loans in
accordance with the Program Documents.

 

(d) Servicing of Loans. Seller shall cause the Servicers to service, or cause to
be serviced, all the Purchased Loans in accordance with Accepted Servicing
Practices, employing at least the same procedures and exercising the same care
that the Servicers customarily employ in servicing Loans for their own account.
Seller shall notify the Servicers of Buyer’s interest hereunder. Prior to any
Person other than Servicers becoming a servicer or subservicer of the Purchased
Loans, Buyer shall have the right to approve each such servicer or subservicer
and the form of all Servicing Agreements or servicing side letter agreements
with respect to such servicer or subservicer. Seller shall cause the Servicers
to hold or cause to be held all escrow funds, if applicable, collected with
respect to such Purchased Loans in trust accounts and shall apply the same for
the purposes for which such funds were collected. Upon Buyer’s request, Seller
shall provide reasonably promptly to Buyer a letter addressed to and agreed to
by each servicer of Purchased Loans, in form and substance reasonably
satisfactory to Buyer, advising

 

25



--------------------------------------------------------------------------------

such servicer of such matters as Buyer may reasonably request. If Seller should
discover that, for any reason whatsoever, Seller or any entity responsible to
Seller by contract for managing or servicing any such Loan has failed to perform
fully Seller’s obligations under the Program Documents or any of the obligations
of such entities with respect to the Purchased Loans, Seller shall promptly
notify Buyer.

 

(e) Preservation of Collateral: Collateral Value. The Seller shall do all things
necessary to preserve the Collateral so that it remains subject to a first
priority perfected security interest hereunder. Without limiting the foregoing,
the Seller will comply with all applicable laws, rules, regulations and other
laws of any Governmental Authority applicable to Seller relating to the
Collateral and cause the Collateral to comply with all applicable laws, rules,
regulations and other laws of any such Governmental Authority. The Seller will
not allow any default to occur for which Seller is responsible under any
Collateral or any Program Documents and Seller shall fully perform or cause to
be performed when due all of its obligations under any Collateral or the Program
Documents.

 

(f) Maintenance of Papers, Records and Files. Seller shall acquire, and Seller
or the Servicers of the Purchased Loans shall build, maintain and have
available, a complete file in accordance with lending industry custom and
practice for each Purchased Loan. Seller will maintain all such Records not in
the possession of Custodian in good and complete condition in accordance with
industry practices and preserve them against loss.

 

(i) Seller shall collect and maintain or cause to be collected and maintained
all Records relating to the Purchased Loans in accordance with industry custom
and practice, including those maintained pursuant to the preceding subsection,
and all such Records shall be in Custodian’s possession unless Buyer otherwise
approves. The Seller will not cause or authorize any such papers, records or
files that are in Seller’s possession or control and that are an original or an
only copy to leave Custodian’s possession, except for individual items removed
in connection with servicing a specific Loan, in which event Seller will obtain
or cause to be obtained a receipt from the Custodian for any such paper, record
or file.

 

(ii) For so long as Buyer has an interest in or lien on any Purchased Loan,
Seller will hold or cause to be held all related Records in trust for Buyer.
Seller shall notify, or cause to be notified, every other party holding any such
Records of the interests and liens granted hereby.

 

(iii) Upon reasonable advance notice from Custodian or Buyer, Seller shall (x)
make any and all such Records available to Custodian or Buyer to examine any
such Records, either by their own officers or employees, or by agents or
contractors, or both, and make copies of all or any portion thereof, (y) permit
Buyer or its authorized agents to discuss the affairs, finances and accounts of
Seller with its respective chief operating officer and chief financial officer
and to discuss the affairs, finances and accounts of Seller with its independent
certified public accountants.

 

26



--------------------------------------------------------------------------------

(g) Financial Statements and Other Information; Financial Covenants.

 

(i) Seller shall keep or cause to be kept in reasonable detail books and records
of Seller setting forth an account of their respective assets and business and
shall clearly reflect therein the transfer of Purchased Loans to Buyer. During
the term of this Agreement, Seller shall furnish or cause to be furnished to
Buyer the following:

 

  (A) Financial Statements. (x) As soon as available and in any event within
ninety (90) days after the end of the fiscal year of Seller, Seller’s audited
balance sheets as of the end of each fiscal year, and Seller’s audited financial
statements of income and changes in equity and audited statement of cash flows,
each for such fiscal year, (y) as soon as available and in any event within
forty-five (45) days after the end of each of the first three quarters of each
fiscal year of Seller, Seller’s unaudited balance sheets as of the end of each
quarter, and Seller’s unaudited financial statements of income and changes in
equity and unaudited statement of cash flows, each for the portion of the fiscal
year then ended. Each of the financial statements in (x) and (y), shall have
been prepared in accordance with GAAP and certified by Seller’s chief financial
officer, respectively, in the form of a compliance certificate to be delivered
along with the above financial statements. Seller shall furnish or cause to be
furnished to Buyer any other financial information regarding Seller reasonably
requested by Buyer.

 

  (B) Loan Data. On the fourth Business Day of each month, reports in form and
scope satisfactory to Buyer, setting forth data regarding the performance of the
Purchased Loans for the immediately preceding month, and such other information
as Buyer may reasonably request, including, without limitation, all collections,
delinquencies, losses and recoveries related to the Purchased Loans, any other
information regarding the Purchased Loans requested by Buyer and any other
financial information regarding Seller reasonably requested by Buyer in order
for the Buyer to determine the Market Value of the Collateral.

 

  (C) Monthly Servicing Diskettes. On or before the fourth (4th) day of each
calendar month (or if such day is not a Business Day, the immediately following
Business Day), or any other time as Buyer request, a computer tape or a diskette
(or any other Electronic Transmission acceptable to Buyer) in a format
acceptable to Buyer containing such information (including, without limitation,
static pool analyses and liquidity, cash and availability) with respect to the
Purchased Loans as Buyer may reasonably request.

 

27



--------------------------------------------------------------------------------

(ii) The Sellers shall comply with the following financial covenants:

 

  (A) Sellers shall not permit the ratio of their aggregate consolidated
Indebtedness to Sellers’ aggregate Adjusted Tangible Net Worth to exceed 16:1 at
any time;

 

  (B) Sellers shall maintain a minimum aggregate Adjusted Tangible Net Worth of
$40,000,000;

 

  (C) At any time the sum of (i) unrestricted cash and cash equivalents of the
Sellers on a consolidated basis at such time and (ii) Available Capacity of the
Sellers on a consolidated basis at such time shall be greater than or equal to
$30,000,000; and

 

  (D) Sellers, collectively, shall not permit their consolidated net income
before taxes, for any period of two consecutive fiscal quarters commencing with
the period ending September 30, 2004 to be less than $1.00.

 

(iii) Monthly Certification. Every Seller shall execute and deliver to Buyer a
monthly certification substantially in the form of Exhibit A attached hereto.

 

(h) Notice of Material Events. Seller shall promptly inform Buyer in writing of
any of the following:

 

(i) any Default, Event of Default or default or breach by Seller of any
obligation under any Program Document, or the occurrence or existence of any
event or circumstance that Seller reasonably expects will with the passage of
time become a Default, Event of Default or such a default or breach by Seller;

 

(ii) any material change in the insurance coverage required of Seller or any
other Person pursuant to any Program Document, with copy of evidence of same
attached;

 

(iii) any material dispute, litigation, investigation, proceeding or suspension
between Seller, on the one hand, and any Governmental Authority or any other
Person;

 

(iv) any material adverse change in accounting policies or financial reporting
practices of Seller;

 

(v) the occurrence of any material employment dispute or licensing issue and a
description of the strategy for resolving it;

 

(vi) any event, circumstance or condition that has resulted, or has a reasonable
likelihood of resulting in either a Material Adverse Change or a Material
Adverse Effect with respect to Seller; and

 

(vii) any material change to the Underwriting Guidelines.

 

28



--------------------------------------------------------------------------------

(i) Maintenance of Licenses. The Seller shall (i) maintain all licenses, permits
or other approvals necessary for each Seller to conduct its business and to
perform its obligations under the Program Documents, (ii) remain in good
standing under the laws of each state in which it conducts business or any
Mortgage Property is located, and (iii) conduct its business strictly in
accordance with applicable law.

 

(j) Taxes, Etc. The Seller shall pay and discharge or cause to be paid and
discharged, when due all taxes, assessments and governmental charges or levies
imposed upon it or upon their income and profits or upon any of its property,
real, personal or mixed (including without limitation, the Purchased Loans) or
upon any part thereof, as well as any other lawful claims which, if unpaid,
might become a lien upon such properties or any part thereof, except for any
such taxes, assessments and governmental charges, levies or claims as are
appropriately contested in good faith by appropriate proceedings diligently
conducted and with respect to which adequate reserves are provided. The Seller
shall file on a timely basis all federal, and material state and local tax and
information returns, reports and any other information statements or schedules
required to be filed by or in respect of it. Notwithstanding the foregoing, with
respect to property taxes on Mortgaged Property and property acquired pursuant
to foreclosure or deeds in lieu of foreclosure, this covenant shall be deemed
satisfied so long as the property tax is paid in time to avoid loss of the
property due to a tax lien.

 

(k) Nature of Business. The Seller shall not make any material change in the
nature of its business as a real estate lender as carried on at the date hereof.

 

(l) Limitation on Distributions. If a Default has occurred and is occurring,
Seller shall not pay any dividends or distributions with respect to any capital
stock or other equity interests in Seller, whether now or hereafter outstanding,
or make any other distribution in respect thereof, either directly or
indirectly, whether in cash or property or in obligations of Seller (excluding
any such action taken in connection with any securitization transactions or sale
of assets among affiliates for purposes including but not limited to meeting
REIT Status tests or requirements).

 

(m) Use of Custodian. Without the prior written consent of Buyer, Seller shall
use no third party custodian as document custodian other than the Custodian with
respect to third party purchasers (except with respect to bailee letters
delivered in the ordinary course), prospective third party purchasers, lenders
and prospective third party lenders with respect to loans of the same type as
the Purchased Loans.

 

(n) Insurance. Seller will, and shall cause the Servicers to obtain and maintain
insurance with responsible companies in such amounts and against such risks as
are customarily carried by business entities engaged in similar businesses
similarly situated, and will furnish Buyer on request full information as to all
such insurance, and provide within fifteen (15) days after receipt of such
request the certificates or other documents evidencing renewal of each such
policy.

 

(o) Affiliate Transaction. The Seller will not at any time, directly or
indirectly, sell, lease or otherwise transfer any property or assets to, or
otherwise acquire any property or assets from, or otherwise engage in any
transactions with, any of their Affiliates unless the terms thereof are no less
favorable to Seller, other than those that could be obtained at the time of such
transaction in an arm’s length transaction with a Person who is not such an
Affiliate.

 

29



--------------------------------------------------------------------------------

(p) Change of Fiscal Year. The Seller will not at any time, directly or
indirectly, except upon ninety (90) days’ prior written notice to Buyer, change
the date on which Seller’s fiscal year begins from Seller’s current fiscal year
beginning date.

 

(q) Underwriting Guidelines. Seller shall not permit any material modifications
to be made to the Underwriting Guidelines that will impact either the Buyer or
the Purchased Loans without notifying Buyer. Seller agrees to deliver to Buyer
copies of the Underwriting Guidelines in the event that any material changes are
made to the Underwriting Guidelines following the Closing Date.

 

(r) No Other Indebtedness. Without the prior written consent of the Buyer, the
Seller shall not incur any additional Indebtedness or guaranty the Indebtedness
of any other Person other than any Indebtedness deemed incurred under the
Program Documents and other warehouse lines of credit.

 

15. REPURCHASE DATE PAYMENTS/COLLECTIONS

 

On each Repurchase Date, the related Seller shall remit or shall cause to be
remitted to Buyer the Repurchase Price together with any other Obligations then
due and payable.

 

16. REPURCHASE OF PURCHASED LOANS; CHANGE OF LAW

 

(a) Upon discovery by the related Seller of a breach of any of the
representations and warranties set forth on Exhibit B to this Agreement, the
related Seller shall give prompt written notice thereof to Buyer. Upon any such
discovery by Buyer, Buyer will notify the related Seller. It is understood and
agreed that the representations and warranties set forth in Exhibit B with
respect to the Purchased Loans shall survive delivery of the respective Mortgage
Loan Files to the Custodian and shall inure to the benefit of Buyer. The fact
that Buyer has conducted or has failed to conduct any partial or complete due
diligence investigation in connection with its purchase of any Purchased Loan
shall not affect Buyer’s right to demand repurchase as provided under this
Agreement. The related Seller shall, within two (2) Business Days of the earlier
of the related Seller’s discovery or the related Seller receiving notice with
respect to any Purchased Loan of (i) any breach of a representation or warranty
contained in Exhibit B, or (ii) any failure to deliver any of the items required
to be delivered as part of the Mortgage Loan File within the time period
required for delivery pursuant to the Custodial Agreement, promptly cure such
breach or delivery failure in all material respects. If within two (2) Business
Days after the earlier of the related Seller’s discovery of such breach or
delivery failure or the related Seller receiving notice thereof that such breach
or delivery failure has not been remedied by the related Seller, the related
Seller shall, promptly upon receipt of written instructions from Buyer, at
Buyer’s option, repurchase such Purchased Loan at a purchase price equal to the
Repurchase Price with respect to such Purchased Loan.

 

(b) If Buyer determines that the introduction of, any change in, or the
interpretation or administration of, any requirement of law has made it unlawful
or commercially impracticable to engage in any Transactions with the applicable
Pricing Rate based on LIBOR, then the related

 

30



--------------------------------------------------------------------------------

Seller (i) shall, upon its receipt of notice of such fact and demand from Buyer
(with a copy of such notice to Custodian), repurchase the Purchased Loans
subject to the Transaction on the next succeeding Business Day and, at the
related Seller’s election, concurrently enter into a new Transaction with Buyer
with a Pricing Rate based on the Prime Rate plus 4.0% and (ii) may elect, by
giving notice to Buyer and Custodian, that all new Transactions shall have
Pricing Rates based on the Prime Rate plus 4.0%.

 

(c) If Buyer determines in its sole discretion that any Change in Law or any
change in accounting rules regarding capital requirements has or would have the
effect of reducing the rate of return on Buyer’s capital or on the capital of
any Affiliate of Buyer as a consequence of such Change in Law on this Agreement,
then from time to time the related Seller will compensate Buyer or any Buyer’s
Affiliate, as applicable, for such reduced rate of return suffered as a
consequence of such Change in Law on terms similar to those imposed by Buyer on
its other similarly affected customers. Buyer shall provide the related Seller
with prompt notice as to any Change in Law. Notwithstanding any other provisions
in this Agreement, in the event of any such Change in Law, the related Seller
will have the right to terminate all Transactions then outstanding as of a date
selected by the related Seller, which date shall be prior to the then applicable
Repurchase Date and which date shall thereafter for all purposes hereof be
deemed to be the Repurchase Date.

 

17. [RESERVED]

 

18. REPURCHASE TRANSACTIONS

 

Buyer may, in its sole election, engage in repurchase transactions with the
Purchased Loans or otherwise pledge, hypothecate, assign, transfer or otherwise
convey the Purchased Loans with a counterparty of Buyer’s choice, in all cases
subject to Buyer’s obligation to reconvey the Purchased Loans (and not
substitutes therefor) on the Repurchase Date. In the event Buyer engages in a
repurchase transaction with any of the Purchased Loans or otherwise pledges or
hypothecates any of the Purchased Loans, Buyer shall have the right to assign to
Buyer’s counterparty any of the applicable representations or warranties in
Exhibit B to this Agreement and the remedies for breach thereof, as they relate
to the Purchased Loans that are subject to such repurchase transaction.

 

19. EVENTS OF DEFAULT

 

With respect to any Transactions covered by or related to this Agreement, the
occurrence of any of the following events shall constitute an “Event of
Default”:

 

(a) Any Seller fails to transfer the Purchased Loans to Buyer on the applicable
Purchase Date (provided Buyer has tendered the related Purchase Price);

 

(b) Any Seller either fails to repurchase the Purchased Loans on the applicable
Repurchase Date, fails to perform its obligations under Section 6(a) as a result
of a Margin Deficit;

 

(c) Any Seller shall fail to perform, observe or comply with any material term,
covenant or agreement contained in the Program Documents (other than Exhibit B
to this

 

31



--------------------------------------------------------------------------------

Agreement and the other “Events of Default” set forth in this Section 19) and
such failure is not cured within the time period expressly provided or, if no
such cure period is provided, within two (2) Business Days (or one (1) Business
Day with respect to a default on any payment obligation of principal or interest
in this Agreement or any other Program Document or one (1) Business Day if the
Purchased Loans exceed any applicable sublimits) of the earlier of (i) such
party’s receipt of written notice from Buyer or Custodian of such breach or (ii)
the date on which such party obtains notice or knowledge of the facts giving
rise to such breach;

 

(d) Any representation or warranty made by any Seller (or any of any Seller’s
officers) in the Program Documents or in any other document delivered in
connection therewith shall have been incorrect or untrue in any material respect
when made or repeated or deemed to have been made or repeated (other than the
representations or warranties in Exhibit B which shall be considered solely for
the purpose of determining whether the related Purchased Loan is an Eligible
Loan, unless a Seller shall have made any such representations or warranties
with the knowledge that they were materially false or misleading at the time
made or repeated or deemed to have been made or repeated);

 

(e) Any Seller or any of the Sellers’ Affiliates and Subsidiaries shall fail to
pay any of the Sellers’ or the Sellers’ Affiliates’ and Subsidiaries’
Indebtedness, or any interest or premium thereon when due (whether by scheduled
maturity, requirement prepayment, acceleration, demand or otherwise), or shall
fail to make any payment when due under a Seller’s or a Seller’s Affiliates’
Guarantee of another person’s Indebtedness for borrowed money, and such failure
shall entitle any related counterparty to declare any such Indebtedness or
Guarantee to be due and payable, or required to be prepaid (other than by a
regularly scheduled required prepayment), prior to the stated maturity thereof
provided that such Indebtedness is in excess of $2,000,000;

 

(f) A custodian, receiver, conservator, liquidator, trustee, sequestrator or
similar official for any Seller or any of the Sellers’ Affiliates and
Subsidiaries, or of their respective Property (as a debtor or creditor
protection procedure), is appointed or takes possession of such Property; or any
Seller or any of the Sellers’ Affiliates and Subsidiaries generally fail to pay
the Sellers’ or the Sellers’ Affiliates’ and Subsidiaries’ debts as they become
due; or any Seller or any of the Sellers’ Affiliates and Subsidiaries is
adjudicated bankrupt or insolvent; or an order for relief is entered under the
Federal Bankruptcy Code, or any successor or similar applicable statute, or any
administrative insolvency scheme, against any Seller or any of the Sellers’
Affiliates and Subsidiaries; or any of any Seller’s or the Sellers’ Affiliates’
and Subsidiaries’ Property is sequestered by court or administrative order; or a
petition is filed against any Seller or any of the Sellers’ Affiliates and
Subsidiaries under any bankruptcy, reorganization, arrangement, insolvency,
readjustment of debt, dissolution, moratorium, delinquency or liquidation law of
any jurisdiction, whether now or subsequently in effect;

 

(g) Any Seller or any of the Sellers’ Affiliates and Subsidiaries files a
voluntary petition in bankruptcy, seeks relief under any provision of any
bankruptcy, reorganization, moratorium, delinquency, arrangement, insolvency,
readjustment of debt, dissolution or liquidation law of any jurisdiction whether
now or subsequently in effect; or consents to the filing of any petition against
it under any such law; or consents to the appointment of or taking possession by
a custodian, receiver, conservator, trustee, liquidator, sequestrator or similar

 

32



--------------------------------------------------------------------------------

official for a Seller or any of the Sellers’ Affiliates and Subsidiaries, or of
all or any part of a Seller’s or the Sellers’ Affiliates’ and Subsidiaries’
Property; or makes an assignment for the benefit of a Seller’s or the Sellers’
Affiliates’ and Subsidiaries’ creditors;

 

(h) Any final, nonappealable judgment or order for the payment of money in
excess of $2,000,000 in the aggregate (to the extent that it is, in the
reasonable determination of Buyer, uninsured and provided that any insurance or
other credit posted in connection with an appeal shall not be deemed insurance
for these purposes) shall be rendered against a Seller or the Sellers’
Affiliates and Subsidiaries by one or more courts, administrative tribunals or
other bodies having jurisdiction over them and the same shall not be discharged
(or provisions shall not be made for such discharge), satisfied, or bonded, or a
stay of execution thereof shall not be procured, within sixty (60) days from the
date of entry thereof and a Seller or the Sellers’ Affiliates and Subsidiaries,
as applicable, shall not, within said period of sixty (60) days, appeal
therefrom and cause the execution thereof to be stayed during such appeal;

 

(i) Any Governmental Authority or any person, agency or entity acting or
purporting to act under governmental authority shall have taken any action to
condemn, seize or appropriate, or to assume custody or control of, all or any
substantial part of the Property of a Seller or the Sellers’ Affiliates and
Subsidiaries, or shall have taken any action to displace the management of a
Seller or the Sellers’ Affiliates and Subsidiaries or to curtail its authority
in the conduct of the business of a Seller or the Sellers’ Affiliates and
Subsidiaries, or takes any action in the nature of enforcement to remove, limit
or restrict the approval of any Seller or any of any Seller’s Affiliates and
Subsidiaries as an issuer, buyer or seller/servicer of Loans or securities
backed thereby, and such action provided for in this subsection (i) shall not
have been discontinued or stayed within thirty (30) days;

 

(j) [Reserved];

 

(k) In the good faith judgment of Buyer any Material Adverse Effect shall have
occurred with respect to any Seller or any of its Affiliates and Subsidiaries
taken as a whole or any Material Adverse Change shall have occurred with respect
to the financial conditions or operations of any Seller;

 

(l) Any Seller shall admit in writing its inability to, or intention not to,
perform any of that Seller’s respective material Obligations, or Buyer shall
have determined in good faith that the Seller is unable to meet its commitments;

 

(m) Except as expressly permitted in this Agreement, any Seller dissolves,
merges or consolidates with another entity, or sells, transfers, or otherwise
disposes of a material portion of that Seller’s business or assets unless
Buyer’s written consent is given;

 

(n) This Agreement shall for any reason cease to create a valid, first priority
security interest or ownership interest upon transfer in any material portion of
the Purchased Loans or Collateral purported to be covered hereby;

 

(o) Any Seller’s audited annual financial statements or the notes thereto or
other opinions or conclusions stated therein shall be qualified or limited by
reference to the status of that Seller as a “going concern” or a reference of
similar import or shall indicate that Seller has a negative net worth or is
insolvent;

 

33



--------------------------------------------------------------------------------

(p) A Change in Control of any Seller;

 

(q) Buyer shall reasonably request, specifying the reasons for such request
(which are related to Buyer’s interest under a transaction), reasonable
information, and/or written responses to such requests, regarding the financial
well-being of any Seller and such reasonable information and/or responses shall
not have been provided within five (5) Business Days of such request;

 

(r) If any Seller admits its inability or is manifestly unable to perform fully
when such performance will become due any obligation on the Seller’s part to any
broker, dealer, bank or other financial institution in respect of a transaction
involving securities, commodities or other instruments not then due (regardless
of whether Buyer and/or any of its Affiliates has or have any right, title or
interest therein);

 

(s) A material Event of Default shall have occurred and is continuing under any
of the Program Documents;

 

(t) [Reserved];

 

(u) Any material amendment is made to the Underwriting Guidelines that shall not
have been previously communicated to Buyer;

 

(v) After such time as a Seller has elected to be treated as a REIT, (A) the
failure of such Seller to continue to be (i) qualified as a REIT and (ii)
commencing with its taxable year ending December 31, 2005, entitled to a
dividend paid deduction under Section 857(b)(2)(B) of the Code with respect to
applicable dividends paid or deemed paid by it with respect to each taxable year
for which it claims such a deduction on its Form 1120 – REIT filed with the
United States Internal Revenue Service for such year, or (B) the entering into
by a Seller of any material “prohibited transaction” as defined in Sections
857(b)(6)(B)(iii) and (C) of the Code, which would cause such Seller to be
subject to a tax equal to 100% of the net income derived from such prohibited
transaction in excess of $2,000,000; or

 

(w) After such time as a Seller has elected to be treated as a REIT, the failure
of such Seller to satisfy any of the following asset or income tests and Buyer
has delivered notice of an Event of Default to such Seller with respect thereto:

 

(i) At the close of each taxable year, at least 75 percent of such Seller’s
gross income consists of (A) “rents from real property” within the meaning of
Section 856(c)(3)(A) of the Code, (B) interest on obligations secured by
mortgages on real property or on interests in real property, within the meaning
of Section 856(c)(3)(B) of the Code, (C) gain from the sale or other disposition
of real property (including interests in real property and interests in
mortgages on real property) which is not property described in Section
1221(a)(1) of the Code, within the meaning of Section 856(c)(3)(C) of the Code,
(D) dividends or other distributions on, and gain (other than gain from
“prohibited transactions” within the meaning of Section 857(b)(6)(B)(iii) of the
Code)

 

34



--------------------------------------------------------------------------------

from the sale or other disposition of, transferable shares (or transferable
certificates of beneficial interest) in other qualifying REITs within the
meaning of Section 856(d)(3)(D) of the Code, and (E) amounts described in
Sections 856(c)(3)(E) through 856(c)(3)(I) of the Code;

 

(ii) At the close of each taxable year, at least 95 percent of such Seller’s
gross income consists of (A) the items of income described in paragraph 1 hereof
(other than those described in Section 856(c)(3)(I) of the Code), (B) gain
realized from the sale or other disposition of stock or securities which are not
property described in Section 1221(a)(1) of the Code, (C) interest, (D)
dividends, in each case within the meaning of Section 856(c)(2) of the Code;

 

(iii) At the close of each quarter of such Seller’s taxable year, at least 75
percent of the value of such Seller’s total assets (as determined in accordance
with Treasury Regulations Section 1.856-2(d)) will consist of real estate assets
within the meaning of Sections 856(c)(4) and 856(c)(5)(B) of the Code, cash and
cash items (including receivables which arise in the ordinary course of the
Seller’s operations, but not including receivables purchased from another
person), and Government Securities; unless (a) the test described in this
subsection (iii) has been satisfied as of the end of the immediately preceding
quarter of such Seller’s taxable year, (b) such test is not satisfied as the
result of the acquisition of a security or property during the current quarter
of such Seller’s taxable year, (c) such Seller delivers within 25 days after the
end of the current quarter of such Seller’s taxable year to Buyer notice that
such test is not satisfied, (d) such test is satisfied within the 30 day period
as provided under section 856(c)(4), and (e) an officer of such Seller certifies
as to such satisfaction within such 30 day period, and provides documentation,
reasonably satisfactory to Buyer evidencing such satisfaction. For purposes of
the certifications in Sections 19(w)(iii) and (iv) hereof: (i) such Seller’s
assets will include (x) the assets owned by any qualified REIT subsidiaries
within the meaning of Section 856(i) of the Code (“Qualified REIT Subsidiaries”)
and any other disregarded entities for U.S. federal income tax purposes in which
such Seller owns an interest; and (y) such Seller’s allocable share (based on
such Seller’s proportionate capital interest) of the assets owned by any entity
treated as a partnership for U.S. federal income tax purposes (a “Partnership”)
in which such Seller owns an interest; and (ii) such Seller’s direct or indirect
ownership of the stock of any Qualified REIT Subsidiaries and the equity
interests in any disregarded entities or Partnerships shall be disregarded,
provided, however, for purposes of the 10% asset test described in (iv)(C)(2)
below, such Seller’s interest in the assets of a Partnership shall be determined
in accordance with Section 856(m)(3) of the Code; or

 

(iv) At the close of each quarter of each of such Seller’s taxable years, (A)
not more than 25 percent of the value of such Seller’s total assets will be
represented by securities (other than those described in paragraph 3), (B) not
more than 20 percent of the value of such Seller’s total assets will be
represented by securities of one or more taxable REIT subsidiaries within the
meaning of Section 856(i) of the Code (“Taxable REIT Subsidiaries”), and (C) (1)
not more than 5 percent of the value of the Seller’s total assets will be
represented by securities of any one issuer (other than Government Securities
and securities of Taxable REIT Subsidiaries), and (2) (x) such Seller will not
hold securities

 

35



--------------------------------------------------------------------------------

possessing more than 10 percent of the total voting power of the outstanding
securities of any one issuer (other than Government Securities and securities of
Taxable REIT Subsidiaries) and (y) such Seller will not hold securities having a
value of more than 10 percent of total value of the outstanding securities of
any one issuer (other than Government Securities, securities of Taxable REIT
Subsidiaries, and securities described in Section 856(m)(1) of the Code); unless
(D) the tests described in this subsection (iv) have been satisfied as of the
end of the immediately preceding quarter of such Seller’s taxable year, (E) any
of the tests described in this subsection (iv) are not satisfied as the result
of the acquisition of a security or property during the current quarter of such
Seller’s taxable year, (F) such Seller delivers within 25 days after the end of
the current quarter of such Seller’s taxable year to Buyer notice that such test
is not satisfied, (G) such test is satisfied within the 30 day period as
provided under section 856(c)(4), and (H) an officer of such Seller certifies as
to such satisfaction within such 30 day period, and provides documentation,
reasonably satisfactory to Buyer evidencing such satisfaction.).

 

20. REMEDIES

 

Upon the occurrence of an Event of Default, the Buyer may (but shall not be
obligated to) give notice to Sellers of such an Event of Default, and Buyer, at
its option (which option shall be deemed to have been exercised immediately upon
the occurrence of an Event of Default pursuant to Section 19(f), (g) or (m)
hereof), shall thereupon have the right to exercise any or all of the following
rights and remedies:

 

(a)    (i) The Repurchase Date for each Transaction hereunder shall, if it has
not already occurred, be deemed immediately to occur (except that, in the event
that the Purchase Date for any Transaction has not yet occurred as of the date
of such exercise or deemed exercise, such Transaction shall be deemed
immediately canceled). Sellers’ obligations hereunder to repurchase all
Purchased Loans at the Repurchase Price therefor on the Repurchase Date in such
Transactions shall thereupon become immediately due and payable; all Income paid
after such exercise or deemed exercise shall be remitted to and retained by
Buyer and applied to the aggregate Repurchase Prices and any other amounts owing
by Sellers hereunder; Sellers shall immediately deliver to Buyer or its designee
any and all original papers, Records and files relating to the Purchased Loans
subject to such Transaction then in Sellers’ possession and/or control; and all
right, title and interest in and entitlement to such Purchased Loans and
Servicing Rights thereon shall be deemed transferred to Buyer or its designee.

 

(ii) Buyer shall have the right to (A) sell, on or following the Business Day
following the date on which the Repurchase Price became due and payable pursuant
to Section 20(a)(i) without notice or demand of any kind, at a public or private
sale and at such price or prices as Buyer may reasonably deem satisfactory any
or all Purchased Loans and/or (B) in its sole discretion elect, in lieu of
selling all or a portion of such Purchased Loans, to give Sellers credit for
such Purchased Loans in an amount equal to the Market Value of the Purchased
Loans against the aggregate unpaid Repurchase Price and any other amounts owing
by Sellers hereunder. Sellers shall remain liable to Buyer for any amounts that
remain owing to Buyer following a sale and/or credit under the preceding
sentence. The proceeds of any disposition of Purchased Loans shall be applied

 

36



--------------------------------------------------------------------------------

first to the reasonable costs and expenses incurred by Buyer in connection with
or as a result of an Event of Default; second to costs of cover and/or related
hedging transactions; third to the aggregate Repurchase Prices; and fourth to
all other Obligations.

 

(iii) The parties recognize that it may not be possible to purchase or sell all
of the Purchased Loans on a particular Business Day, or in a transaction with
the same purchaser, or in the same manner because the market for such Purchased
Loans may not be liquid. In view of the nature of the Purchased Loans, the
parties agree that liquidation of a Transaction or the underlying Purchased
Loans does not require a public purchase or sale and that a good faith private
purchase or sale shall be deemed to have been made in a commercially reasonable
manner. Accordingly, Buyer may elect the time and manner of liquidating any
Purchased Loan and nothing contained herein shall obligate Buyer to liquidate
any Purchased Loan on the occurrence of an Event of Default or to liquidate all
Purchased Loans in the same manner or on the same Business Day or constitute a
waiver of any right or remedy of Buyer. Notwithstanding the foregoing, the
parties to this Agreement agree that the Transactions have been entered into in
consideration of and in reliance upon the fact that all Transactions hereunder
constitute a single business and contractual obligation and that each
Transaction has been entered into in consideration of the other Transactions.

 

(b) Sellers hereby acknowledge, admit and agree that Sellers’ obligations under
this Agreement are recourse obligations of Sellers to which Sellers pledge their
full faith and credit. In addition to its rights hereunder, Buyer shall have the
right to proceed against any of Sellers’ assets which may be in the possession
of Buyer, any of Buyer’s Affiliates or their designee (including the Custodian),
including the right to liquidate such assets and to set-off the proceeds against
monies owed by Sellers to Buyer pursuant to this Agreement. Buyer may set off
cash, the proceeds of the liquidation of the Purchased Loans, any other
Collateral or its proceeds and all other sums or obligations owed by Buyer to
Sellers against all of Sellers’ obligations to Buyer, whether under this
Agreement, under a Transaction, or under any other agreement between the
parties, or otherwise, whether or not such obligations are then due, without
prejudice to Buyer’s right to recover any deficiency.

 

(c) Buyer shall have the right to obtain physical possession of the Records and
all other files of Sellers relating to the Purchased Loans and all documents
relating to the Purchased Loans which are then or may thereafter come into the
possession of Sellers or any third party acting for Sellers and Sellers shall
deliver to Buyer such assignments as Buyer shall request.

 

(d) Buyer shall have the right to direct all Persons servicing the Purchased
Loans to take such action with respect to the Purchased Loans as Buyer
determines appropriate.

 

(e) Buyer shall, without regard to the adequacy of the security for the
Obligations, be entitled to the appointment of a receiver by any court having
jurisdiction, without notice, to take possession of and protect, collect,
manage, liquidate, and sell the Purchased Loans and any other Collateral or any
portion thereof, collect the payments due with respect to the Purchased Loans
and any other Collateral or any portion thereof, and do anything that Buyer is
authorized hereunder to do. Sellers shall pay all costs and expenses incurred by
Buyer in connection with the appointment and activities of such receiver.

 

37



--------------------------------------------------------------------------------

(f) Buyer may, at its option, enter into one or more Hedge Instruments covering
all or a portion of the Purchased Loans, and the Sellers shall be responsible
for all damages, judgments, costs and expenses of any kind which may be imposed
on, incurred by or asserted against the Buyer relating to or arising out of such
Hedge Instruments; including without limitation any losses resulting from such
Hedge Instruments.

 

(g) In addition to all the rights and remedies specifically provided herein,
Buyer shall have all other rights and remedies provided by applicable federal,
state, foreign, and local laws, whether existing at law, in equity or by
statute, including, without limitation, all rights and remedies available to a
purchaser/secured party under the Uniform Commercial Code.

 

Except as otherwise expressly provided in this Agreement, Buyer shall have the
right to exercise any of its rights and/or remedies without presentment, demand,
protest or further notice of any kind other than as expressly set forth herein,
all of which are hereby expressly waived by Sellers.

 

Buyer may enforce its rights and remedies hereunder without prior judicial
process or hearing, and Sellers hereby expressly waive, to the extent permitted
by law, any right Sellers might otherwise have to require Buyer to enforce its
rights by judicial process. Sellers also waive, to the extent permitted by law,
any defense Sellers might otherwise have to the Obligations, arising from use of
nonjudicial process, enforcement and sale of all or any portion of the Purchased
Loans and any other Collateral or from any other election of remedies. Sellers
recognize that nonjudicial remedies are consistent with the usages of the trade,
are responsive to commercial necessity and are the result of a bargain at arm’s
length.

 

The Sellers shall cause all sums received (following the exercise of the
above-listed remedies) by it with respect to the Purchased Loans to be deposited
with Custodian (or such other Person as Buyer may direct) after receipt thereof.
Sellers shall be liable to Buyer for the amount of all expenses (plus interest
thereon at a rate equal to the Default Rate) including, without limitation, all
costs and expenses incurred in connection with hedging or covering transactions
related to the Purchased Loans, conduit advances and payments for mortgage
insurance.

 

21. DELAY NOT WAIVER; REMEDIES ARE CUMULATIVE

 

No failure on the part of Buyer to exercise, and no delay in exercising, any
right, power or remedy hereunder shall operate as a waiver thereof, nor shall
any single or partial exercise by Buyer of any right, power or remedy hereunder
preclude any other or further exercise thereof or the exercise of any other
right, power or remedy. All rights and remedies of Buyer provided for herein are
cumulative and in addition to any and all other rights and remedies provided by
law, the Program Documents and the other instruments and agreements contemplated
hereby and thereby, and are not conditional or contingent on any attempt by
Buyer to exercise any of its rights under any other related document. Buyer may
exercise at any time after the occurrence of an Event of Default one or more
remedies, as it so desires, and may thereafter at any time and from time to time
exercise any other remedy or remedies.

 

38



--------------------------------------------------------------------------------

22. USE OF EMPLOYEE PLAN ASSETS

 

No assets of an employee benefit plan subject to any provision of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”) shall be used by
either party hereto in a Transaction.

 

23. INDEMNITY

 

(a) Sellers agrees to pay on demand (i) all reasonable out-of-pocket costs and
expenses of Buyer in connection with the preparation, execution, delivery,
modification, administration and amendment of the Program Documents (including,
without limitation, (A) all collateral review and UCC search and filing fees and
expenses and (B) the reasonable fees and expenses of counsel for Buyer with
respect to advising Buyer as to its rights and responsibilities, or the
perfection, protection or preservation of rights or interests, under this
Agreement, with respect to negotiations with Sellers or with other creditors of
Sellers or any of their Subsidiaries arising out of any Default or any events or
circumstances that may give rise to a Default and with respect to presenting
claims in or otherwise participating in or monitoring any bankruptcy, insolvency
or other similar proceeding involving creditors’ rights generally and any
proceeding ancillary thereto), and (ii) all costs and expenses of Buyer in
connection with the enforcement of this Agreement (including any waivers),
whether in any action, suit or litigation, any bankruptcy, insolvency or other
similar proceeding affecting creditors’ rights generally (including, without
limitation, the reasonable fees and expenses of counsel for Buyer) whether or
not the transactions contemplated hereby are consummated.

 

(b) Sellers agree to defend, indemnify and hold harmless Buyer and each of its
Affiliates and their respective officers, directors, employees, agents and
advisors (each, an “Indemnified Party”) from and against (and will reimburse
each Indemnified Party as the same is incurred) any and all claims, damages,
losses, liabilities and expenses (including, without limitation, reasonable fees
and expenses of counsel) that may be incurred by or asserted or awarded against
any Indemnified Party, in each case arising out of or in connection with or by
reason of (i) any investigation, litigation or other proceeding (whether or not
such Indemnified Party is a party thereto) relating to, resulting from or
arising out of any of the Program Documents and all other documents related
thereto, any breach of a representation or warranty of Sellers or Sellers’
officers in this Agreement or any other Program Document, and all actions taken
pursuant thereto, (ii) the Transactions, the actual or proposed use of the
proceeds of the Transactions, this Agreement or any of the transactions
contemplated thereby, including, without limitation, any acquisition or proposed
acquisition, or any indemnity payable under the Servicing Agreement or other
servicing arrangement, (iii) the actual or alleged presence of hazardous
materials on any Property or any environmental action relating in any way to any
Property, or (iv) the actual or alleged violation of any federal, state,
municipal or local predatory lending laws. Notwithstanding the foregoing, no
Person shall be indemnified hereunder for the consequences of that Person’s own
recklessness or willful misconduct. Sellers also agree not to assert any claim
against Buyer or any of its Affiliates, or any of their respective officers,
directors, employees, attorneys and agents, on any theory of liability, for
special, indirect, consequential or punitive damages arising out of or otherwise
relating to the Program Documents, the actual or proposed use of the proceeds of
the Transactions, this Agreement or any of the transactions contemplated
thereby. THE FOREGOING INDEMNITY AND

 

39



--------------------------------------------------------------------------------

AGREEMENT NOT TO ASSERT CLAIMS EXPRESSLY APPLIES, WITHOUT LIMITATION, TO THE
NEGLIGENCE (BUT NOT GROSS NEGLIGENCE OR WILLFUL MISCONDUCT) OF THE INDEMNIFIED
PARTIES.

 

(c) [Reserved]

 

(d) If Sellers fail to pay when due any costs, expenses or other amounts payable
by it under this Agreement, including, without limitation, reasonable fees and
expenses of counsel and indemnities, such amount may be paid on behalf of
Sellers by Buyer, in its sole discretion and Sellers shall remain liable for any
such payments by Buyer. No such payment by Buyer shall be deemed a waiver of any
of Buyer’s rights under the Program Documents.

 

(e) Without prejudice to the survival of any other agreement of Sellers
hereunder, the covenants and obligations of Sellers contained in this Section 23
shall survive the payment in full of the Repurchase Price and all other amounts
payable hereunder and delivery of the Purchased Loans by Buyer against full
payment therefor.

 

24. WAIVER OF REDEMPTION AND DEFICIENCY RIGHTS

 

Sellers hereby expressly waive, to the fullest extent permitted by law, every
statute of limitation on a deficiency judgment, any reduction in the proceeds of
any Purchased Loans as a result of restrictions upon Buyer or Custodian
contained in the Program Documents or any other instrument delivered in
connection therewith, and any right that it may have to direct the order in
which any of the Purchased Loans shall be disposed of in the event of any
disposition pursuant hereto.

 

25. REIMBURSEMENT

 

All sums reasonably expended by Buyer in connection with the exercise of any
right or remedy provided for herein shall be and remain Sellers’ obligation
(unless and to the extent that Sellers are the prevailing party in any dispute,
claim or action relating thereto). Sellers agree to pay, with interest at the
Default Rate to the extent that an Event of Default has occurred, the reasonable
out-of-pocket expenses and reasonable attorneys’ fees incurred by Buyer and/or
Custodian in connection with the preparation, enforcement (including any
waivers), administration and amendment of the Program Documents (regardless of
whether a Transaction is entered into hereunder), the taking of any action,
including legal action, required or permitted to be taken by Buyer (without
duplication to Buyer) and/or Custodian pursuant thereto or any “due diligence”
or loan agent reviews conducted by Buyer.

 

If Buyer determines that, due to the introduction of, any change in, or the
compliance by Buyer with (i) any eurocurrency reserve requirement, or (ii) the
interpretation of any law, regulation or any guideline or request from any
central bank or other Governmental Authority (whether or not having the force of
law), there shall be an increase in the cost to Buyer in engaging in the present
or any future Transactions, then Sellers agree to pay to Buyer, from time to
time, upon demand by Buyer (with a copy to Custodian) the actual cost of
additional amounts as specified by Buyer to compensate Buyer for such increased
costs. Notwithstanding any other provisions in this Agreement, in the event of
any such change in the eurocurrency reserve requirement or the interpretation of
any law, regulation or any guideline or request from any

 

40



--------------------------------------------------------------------------------

central bank or other Governmental Authority, Sellers will have the right to
terminate all Transactions then outstanding as of a date selected by Sellers,
which date shall be prior to the applicable Repurchase Date and which date shall
thereafter for all purposes hereof, be deemed to be the Repurchase Date. In
addition, Buyer shall promptly notify Sellers if any events in clause (i) or
(ii) of this Section 25 occur.

 

In addition to any rights and remedies of Buyer hereunder and by law, Buyer
shall have the right, without prior notice to Sellers, any such notice being
expressly waived by Sellers to the extent permitted by applicable law, upon any
amount becoming due and payable by Sellers hereunder (whether at the stated
maturity, by acceleration or otherwise) to set-off and appropriate and apply
against such amount any and all deposits (general or special, time or demand,
provisional or final), in any currency, and any other credits, indebtedness or
claims, in any currency, in each case whether direct or indirect, absolute or
contingent, matured or unmatured, at any time held or owing by Buyer or any
Affiliate thereof to or for the credit or the account of Sellers or any
Affiliate thereof. Buyer agrees promptly to notify Sellers after any such
set-off and application made by Buyer; provided that the failure to give such
notice shall not affect the validity of such set-off and application.

 

26. FURTHER ASSURANCES

 

Sellers agree to do such further acts and things and to execute and deliver to
Buyer such additional assignments, acknowledgments, agreements, powers and
instruments as are reasonably required by Buyer to carry into effect the intent
and purposes of this Agreement, to perfect the interests of Buyer in the
Purchased Loans or to better assure and confirm unto Buyer its rights, powers
and remedies hereunder. Buyer agrees to do such further acts and things and to
execute and deliver to Sellers such additional assignments, acknowledgments,
agreements, powers and instruments as are reasonably required by Sellers to
carry into effect the intent and purposes of this Agreement, to perfect the
interests of Sellers in the Purchased Loans that are repurchased in accordance
with this Agreement or to better assure and confirm unto Sellers their rights,
powers and remedies hereunder.

 

27. ENTIRE AGREEMENT; PRODUCT OF NEGOTIATION

 

This Agreement supersedes and integrates all previous negotiations, contracts,
agreements and understandings (including, without limitation, any terms sheets
distributed by the parties and the Original Agreement) between the parties
relating to a sale and repurchase of Purchased Loans thereto, and it, together
with the other Program Documents, and the other documents delivered pursuant
hereto or thereto, contains the entire final agreement of the parties. No prior
negotiation, agreement, understanding or prior contract shall have any validity
hereafter.

 

28. TERMINATION

 

This Agreement shall remain in effect until the Termination Date. However, no
such termination shall affect the parties’ respective outstanding obligations to
one another at the time of such termination. Sellers’ obligations under Section
13, and Section 23 and any other indemnity by Sellers or to Buyer pursuant to
this Agreement and the other Program Documents shall survive the termination
hereof.

 

41



--------------------------------------------------------------------------------

29. ASSIGNMENT

 

The Program Documents are not assignable by Sellers. Buyer in its sole
discretion may at any time assign all or a portion of its rights and obligations
under this Agreement and the Program Documents; provided, however, that Buyer
shall maintain, for review by Sellers upon written request, a register of
assignees and a copy of an executed assignment and acceptance by Buyer and
assignee (“Assignment and Acceptance”), specifying the percentage or portion of
such rights and obligations assigned. Upon such assignment, (a) such assignee
shall be a party hereto and to each Program Document to the extent of the
percentage or portion set forth in the Assignment and Acceptance, and shall
succeed to the applicable rights and obligations of Buyer hereunder, and (b)
Buyer shall, to the extent that such rights and obligations have been so
assigned by it to either (i) an Affiliate of Buyer which assumes the obligations
of the Buyer or (ii) to another Person which assumes the obligations of the
Buyer, be released from its obligations hereunder accruing thereafter and under
the Program Documents. Unless otherwise stated in the Assignment and Acceptance,
Sellers shall continue to take directions solely from Buyer unless otherwise
notified by Buyer in writing. Buyer may distribute to any prospective assignee
any document or other information delivered to Buyer by Sellers. Notwithstanding
any assignment by Buyer pursuant to this Section 29, Buyer shall remain liable
as to the Transactions.

 

Buyer may sell participations to one or more Persons in or to all or a portion
of its rights and obligations under this Repurchase Agreement; provided,
however, that notwithstanding any such participation, (i) Buyer’s obligations
under this Agreement shall remain unchanged, (ii) Buyer shall remain solely
responsible to the other parties hereto for the performance of such obligations;
and (iii) Sellers shall continue to deal solely and directly with Buyer in
connection with Buyer’s rights and obligations under this Agreement and the
other Program Documents. Notwithstanding the terms of Section 8, each
participant of Buyer shall be entitled to the additional compensation and other
rights and protections afforded Buyer under Section 7 to the same extent as
Buyer would have been entitled to receive them with respect to the participation
sold to such participant.

 

Buyer may, in connection with any assignment or participation or proposed
assignment or participation pursuant to this Section 29, disclose to the
assignee or participant or proposed assignee or participant, as the case may be,
any information relating to Sellers or any of their Subsidiaries or to any
aspect of the Transactions that has been furnished to Buyer by or on behalf of
Sellers or any of their Subsidiaries; provided that such assignee or participant
agrees to hold such information subject to the confidentiality provisions of
this Agreement.

 

In the event Buyer assign all or a portion of its rights and obligations under
this Agreement, the parties hereto agree to negotiate in good faith an amendment
to this Agreement to add agency provisions similar to those included in
repurchase agreements for similar syndicated repurchase facilities.

 

42



--------------------------------------------------------------------------------

30. AMENDMENTS

 

No amendment or waiver of any provision of this Agreement nor any consent to any
failure to comply herewith or therewith shall in any event be effective unless
the same shall be in writing and signed by Sellers and Buyer, and then such
amendment, waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given.

 

31. SEVERABILITY

 

If any provision of any Program Document is declared invalid by any court of
competent jurisdiction, such invalidity shall not affect any other provision of
the Program Documents, and each Program Document shall be enforced to the
fullest extent permitted by law.

 

32. BINDING EFFECT; GOVERNING LAW

 

This Agreement shall be binding and inure to the benefit of the parties hereto
and their respective successors and assigns, except that Sellers may not assign
or transfer any of their respective rights or obligations under this Agreement
or any other Program Document without the prior written consent of Buyer. THIS
AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH, AND GOVERNED BY, THE LAWS OF
THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO THE CONFLICT OF LAWS PRINCIPLES
THEREOF (EXCEPT FOR SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS LAW).

 

33. WAIVER OF JURY TRIAL; CONSENT TO JURISDICTION AND VENUE; SERVICE OF PROCESS

 

SELLERS HEREBY IRREVOCABLY WAIVE, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY AND ALL RIGHTS TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT, THE PROGRAM DOCUMENTS OR ANY OF THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY. SELLERS HEREBY IRREVOCABLY AND UNCONDITIONALLY
CONSENT, ON BEHALF OF THEMSELVES AND THEIR PROPERTY, TO THE NON-EXCLUSIVE
JURISDICTION OF ANY COURT OF THE STATE OF NEW YORK, OR IN THE UNITED STATES
DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK, ARISING OUT OF OR RELATING
TO THE PROGRAM DOCUMENTS IN ANY ACTION OR PROCEEDING. SELLERS HEREBY SUBMIT TO,
AND WAIVE ANY OBJECTION SELLERS MAY HAVE TO, NON-EXCLUSIVE PERSONAL JURISDICTION
AND VENUE IN THE COURTS OF THE STATE OF NEW YORK AND THE UNITED STATES DISTRICT
COURT FOR THE SOUTHERN DISTRICT OF NEW YORK, WITH RESPECT TO ANY DISPUTES
ARISING OUT OF OR RELATING TO THE PROGRAM DOCUMENTS. SELLERS HEREBY IRREVOCABLY
CONSENT TO THE SERVICE OF A SUMMONS AND COMPLAINT AND OTHER PROCESS IN ANY
ACTION, CLAIM OR PROCEEDING BROUGHT BY BUYER IN CONNECTION WITH THIS AGREEMENT
OR THE OTHER PROGRAM DOCUMENTS, ANY RIGHTS OR OBLIGATIONS HEREUNDER OR
THEREUNDER, OR THE PERFORMANCE OF SUCH RIGHTS AND OBLIGATIONS, ON BEHALF OF
ITSELF OR

 

43



--------------------------------------------------------------------------------

ITS PROPERTY, IN THE MANNER SPECIFIED IN THIS SECTION 33 AND TO SELLERS’ ADDRESS
SPECIFIED IN SECTION 36 OR SUCH OTHER ADDRESS AS SELLERS SHALL HAVE PROVIDED IN
WRITING TO BUYER. NOTHING IN THIS SECTION 33 SHALL AFFECT THE RIGHT OF THE BUYER
TO (I) SERVE LEGAL PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW, OR
(II) BRING ANY ACTION OR PROCEEDING AGAINST SELLERS OR THEIR PROPERTIES IN THE
COURTS OF ANY OTHER JURISDICTIONS.

 

34. SINGLE AGREEMENT

 

Sellers and Buyer acknowledge that, and have entered hereinto and will enter
into each Transaction hereunder in consideration of and in reliance upon the
fact that, all Transactions hereunder constitute a single business and
contractual relationship and have been made in consideration of each other.
Accordingly, Sellers and Buyer each agree (i) to perform all of their
obligations in respect of each Transaction hereunder, and that a default in the
performance of any such obligations shall constitute a default by it in respect
of all Transactions hereunder, and (ii) that payments, deliveries and other
transfers made by any of them in respect of any Transaction shall be deemed to
have been made in consideration of payments, deliveries and other transfers in
respect of any other Transaction hereunder, and the obligations to make any such
payments, deliveries and other transfers may be applied against each other and
netted.

 

35. INTENT

 

Sellers and Buyer recognize that each Transaction is a “repurchase agreement” as
that term is defined in Section 101 of Title 11 of the United States Code, as
amended (“USC”) (except insofar as the Purchased Loans subject to such
Transaction or the term of such Transaction would render such definition
inapplicable), a “forward contract” as that term is defined in Section 101 of
Title 11 of the USC, and a “securities contract” as that term is defined in
Section 741 of Title 11 of the USC (except insofar as the Purchased Loans
subject to such Transaction or the term of such Transaction would render such
definition inapplicable).

 

It is understood that Buyer’s right to liquidate the Purchased Loans delivered
to it in connection with the Transactions hereunder or to exercise any other
remedies pursuant to Section 20 hereof is a contractual right to liquidate such
Transaction as described in Sections 555 and 559 of Title 11 of the USC.

 

36. NOTICES AND OTHER COMMUNICATIONS

 

Except as provided herein, all notices required or permitted by this Agreement
shall be in writing (including without limitation by Electronic Transmission,
email or facsimile) and shall be effective and deemed delivered only when
received by the party to which it is sent; provided, however, that a facsimile
transmission shall be deemed to be received when transmitted so long as the
transmitting machine has provided an electronic confirmation (without error
message) of such transmission and notices being sent by first class mail,
postage prepaid, shall be deemed to be received five (5) Business Days following
the mailing thereof. Any notice sent to one Seller shall be deemed to be notice
to all Sellers. Any notice shall be sent to a party at the address, facsimile
transmission number or email address set forth below:

 

if to Encore:    Encore Credit Corp.      1833 Alton Parkway      Irvine, CA
92606      Attention: Bill Moffatt      Telephone: (949) 856-7698     
Facsimile: (949) 221-9816      Electronic Mail Address: bmoffat@encorecredit.com

 

44



--------------------------------------------------------------------------------

if to ECC Capital Corporation:    ECC Capital Corporation      1833 Alton
Parkway      Irvine, CA 92606      Attention: Bill Moffatt      Telephone: (949)
856-7698      Facsimile: (949) 221-9816      Electronic Mail Address:
bmoffat@encorecredit.com if to Bravo Credit Corporation:    Bravo Credit
Corporation      1833 Alton Parkway      Irvine, CA 92606      Attention: Bill
Moffatt      Telephone: (949) 856-7698      Facsimile: (949) 221-9816     
Electronic Mail Address: bmoffat@encorecredit.com if to the Buyer:    Wachovia
Bank, National Association      301 South College Street      One Wachovia
Center – Tenth Floor      Charlotte, North Carolina 28288-0610      Attention:
Prakash Wadhwani      Telephone: (704) 374-3455      Facsimile: (704) 383-9106  
   Electronic Mail Address: prakash.wadhwani@wachovia.com

 

or to such other address, facsimile number or electronic mail address as such
party may notify the other parties of in writing from time to time.

 

37. CONFIDENTIALITY

 

This Agreement and its terms, provisions, supplements and amendments, and
transactions and notices hereunder, are proprietary to Seller and Buyer and
shall be held by Sellers (and Sellers shall cause the Servicers to hold it) and
Buyer in strict confidence and shall not be disclosed to any third party without
the consent of any Sellers or Buyer except for (i) disclosure to Buyer’s, or
each Seller’s direct and indirect parent companies, directors, attorneys, agents
or accountants, provided that such attorneys or accountants likewise agree to be
bound by this covenant of confidentiality or (ii) upon prior written notice to
any Sellers or Buyer, disclosure

 

45



--------------------------------------------------------------------------------

required by law, rule, regulation or order of a court or other regulatory body
or (iii) with prior written notice to any Sellers or Buyer, disclosure to any
approved hedge counterparty to the extent necessary to obtain any Hedge
Instrument hereunder or (iv) with prior written notice to any Sellers or Buyer,
any disclosures or filing required under Securities and Exchange Commission or
state securities’ laws; provided that no party hereto shall file the Pricing
Side Letter with the Securities and Exchange Commission or state securities
office unless a demand is made therefore by such regulatory body, unless
otherwise agreed by either Sellers or Buyer in writing, and such party agrees to
use best efforts not to file the terms of the Pricing Side Letter with any such
filing. Notwithstanding anything herein to the contrary, each party (and each
employee, representative, or other agent of each party) may disclose to any and
all persons, without limitation of any kind, the tax treatment and tax structure
of the transaction and all materials of any kind (including opinions or other
tax analyses) that are provided to it relating to such tax treatment and tax
structure. For this purpose, tax treatment and tax structure shall not include
(i) the identity of any existing or future party (or any Affiliate of such
party) to this Agreement or (ii) any specific pricing information or other
commercial terms, including the amount of any fees, expenses, rates or payments
arising in connection with the transactions contemplated by this Agreement.

 

38. DUE DILIGENCE

 

Sellers agree to promptly provide Buyer and its agents with access to, copies of
and extracts from any and all documents, records, agreements, instruments or
information (including, without limitation, any of the foregoing in computer
data banks and computer software systems) relating to its financial condition,
the performance of its obligations under the Program Documents, the documents
contained in the Servicing File or the Purchased Loans in the possession, or
under the control, of the Servicers or Sellers or any financial information,
loan portfolio performance information or any other due diligence materials. In
addition, Buyer has the right to perform continuing due diligence reviews of (i)
Sellers and their respective Affiliates, directors, officers, employees and
significant shareholders, including, without limitation, their respective
financial condition and performance of their obligations under the Program
Documents and (ii) the Servicing File and the Purchased Loans. Sellers shall
also make available to Buyer a knowledgeable financial or accounting officer for
the purpose of answering questions respecting the Purchased Loans. Without
limiting the generality of the foregoing, Sellers acknowledge that Buyer shall
enter into transactions with Sellers based solely upon the information provided
by Sellers to Buyer and the representations, warranties and covenants contained
herein, and that Buyer, at its option, has the right at any time (upon
reasonable prior written notice and during normal business hours) to conduct a
partial or complete due diligence review on some or all of the Purchased Loans,
including, without limitation, ordering new credit reports, new appraisals on
the related Mortgaged Properties and otherwise re-generating the information
used to originate such Purchased Loans. Buyer’s conducting or failure to conduct
any diligence shall not affect any of the remedies of the Buyer hereunder.
Sellers shall pay Buyer’s out-of-pocket costs and expenses incurred by Buyer in
connection with any due diligence hereunder.

 

46



--------------------------------------------------------------------------------

39. JOINT AND SEVERAL LIABILITY

 

The liability of the Sellers hereunder is joint and several. The Sellers hereby:
(a) acknowledge and agree that the Buyer shall have no obligation to proceed
against one Seller before proceeding against the other Seller, (b) waive any
defense to their obligations under this Agreement, based upon or arising out of
the disability or other defense or cessation of liability of one Seller versus
the other or of any other Seller, and (c) waive any right of subrogation or
ability to proceed against any Person until all amounts owed to Buyer by Sellers
pursuant to this Agreement are paid in full.

 

[SIGNATURE PAGE FOLLOWS]

 

47



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Sellers, and Buyer have caused their names to be signed to
this Amended and Restated Master Repurchase Agreement by their respective
officers thereunto duly authorized as of the date first above written.

 

WACHOVIA BANK, NATIONAL ASSOCIATION,

a national banking association, as Buyer

By:  

/s/ Prakash B. Wadhwani

--------------------------------------------------------------------------------

Name:   Prakash B. Wadhwani Title:   Vice President ENCORE CREDIT CORP., a
California corporation, as Seller By:  

/s/ William E. Moffatt

--------------------------------------------------------------------------------

Name:   William E. Moffatt Title:   Treasurer

BRAVO CREDIT CORPORATION,

a California corporation, as Seller

By:  

/s/ William E. Moffatt

--------------------------------------------------------------------------------

Name:   William E. Moffatt Title:   Treasurer ECC CAPITAL CORPORATION, a
Maryland corporation, as Seller By:  

/s/ William E. Moffatt

--------------------------------------------------------------------------------

Name:   William E. Moffatt Title:   Treasurer

 

[Signature Page to Amended and Restated Master Repurchase Agreement]

 

48